       Case 19-05831-LA11                       Filed 05/24/21              Entered 05/24/21 15:44:38                            Doc 217   Pg. 1 of
                                                                              49



 1     John L. Smaha, Esq., Bar No. 95855
       Gustavo E. Bravo, Esq., Bar No. 218752
 2     SMAHA LAW GROUP
       2398 San Diego Avenue
 3     San Diego, California 92110
       Telephone:    (619) 688-1557
 4     Facsimile:    (619) 688-1558
 5     Attorneys for Debtor. Dana Aaron Linett
 6
 7
 8                                           UNITED STATES BANKRUPTCY COURT
 9                                           SOUTHERN DISTRICT OF CALIFORNIA
10
11 .
        In re                                                                        CASE NO.: 19-05831-LAll
12
        DANA AARON LINETT                                                            Chapter 11
13                                                                                   DEBTOR-IN-POSSESSION MONTHLY
14                                                Debtors.                           OPERATING REPORT FOR THE MONTH
                                                                                     OF APRIL 2021
15
16                TO THE HONORABLE LOUISE DECARL ADLER, UNITED STATES BANKRUPTCY

17     JUDGE:
18                Debtor and Debtor-in-Possession, Dana Aaron Linett ("Debtor") hereby files his monthly
19     Operating Report pursuant to the United States Trustee's Operating and Reporting Requirements for

20     Chapter 11 cases.

21                                     "
22     Dated: May 24, 2021                                                             Isl Gustavo E. Bravo
                                                                                       Gustavo E. Bravo, Esq.
23                                                                                     SMAHA LAW GROUP, APC
                                                                                       Attorneys for Debtor,
24                                                                                     Dana Aaron Linett

25     C:\Users\mdawson\Smaha Law Group\SmahaDocuments - Documents\Linett, Dana\Operating.Report\100 O.R.Cover (Standard).wp"d


26
27
28


              DEBTOR-IN-POSSESSION MONTHLY OPERATING REPORT FOR THE MONTH OF APRIL 2021
                                                                                 1
     Case 19-05831-LA11                                               Filed 05/24/21                               Entered 05/24/21 15:44:38             Doc 217   Pg. 2 of
                                                                                                                     49




                            UNITED STATES DEPARTENT OF JUSTICE
                            OFFICE OF THE UNITED STATES TRUSTEE
                            SOUTHERN DISTRICT OF CALIFORNIA

In RJJ: DANA AARON LINETT'                                              CHAPTER 11 (BUSINESS}

                                                                        CASE NO. 19-05831-l.411
                                                                        OPERATING REPORT N0.19
                                           Deblnlfs).                   FOR THE MONTH ENDING:ApliJ 30, 2021


                            t. CASH RECEIPTS AND DISBURSEMENTS
                                     A.(GENERALACCOUNT')
1. TOTAL RECEIPTS PER ALL PRIOR GENERAL ACCOUNT REPORTS                                                                                $    469,424.14

2. LESS:                    TOTAL DISBURSEMENTS PER ALL PRIOR GENERAL
                            ACCOUNT REPORTS                                                                                            $    452,074.73

3. BEGINNING BALANCE:                                                                                                                  $     17,349.41

4. RECEIPTS DURING CURRENT PERIOD

              ACCOUNTS RECEIVABLE - PRE-FILING                                                                 $
              ACCOUNTS RECEIVABLE -POST-FILJNG
              GENERAL SALES                                                                                    $          7,616.74
              OTHER "(SPECIFY): CONSIGNEDMATERIAL TOTHIRDPARTYAUCTlONHOUSE                                     $
              OTHER - (SPECIFY):                                                                               $




5.BALANCE:
                                                          TOTAL RECEPTS THIS PER10D:
                                                                                                                                     . ss     7616.74
                                                                                                                                              7,616.74

6. LESS: TOTAL DISBURSEMENTS OURJNG CURRENT PERIOD

              TRANSFERS TO OTHER DIP ACCOUNTS                                                                  $
              DISBURSEMENTS                                                                                    $
                      US Bank General Account -4446                                                            $          8,272.16
                      Walmatt Money C8sh Ca/ff 4556                                                            $
                      Walmatt Money Cash Cs/ff 6221                                                            $
                      Walmatt Money C8sh Cs/ff 6229                                                            s

  TOTAL DISBURSEMENTS THIS PERIOD'-                                                                                                    $      8,272.16

7. ENDING BALANCE                                                                                                                      $     16,693.99

8. GENERALACCOUNTNUMBER:                                      4446
   DEPOSITORY NAME AND LOCATION:                      <1:; "'8llk- Rancho Santa Fe, CA


'ADIOC<liptsmuslbodapo/SIOdlntotbo~-
"includo mcelpts lh:ffl UMJ ado al any rocl or po,aooal propotty out al tho Ofriinary axno otbUslness..· a:tactJ an o:rhibl
~ - - told, IO.....,,, ranns. llllfld«oollho Coot! Otderori?01)C<f ot&!lo.
-nus om0tmt #Joukl bO U'JO .sanJCt OS Iha lOtd frt'lm pllQO 2
     Case 19-05831-LA11                              Filed 05/24/21      Entered 05/24/21 15:44:38            Doc 217      Pg. 3 of
                                                                           49




                                   TOTAL DISBURSEMENTS FROM GENERAL ACCOUNT FOR CURRENT PERIOD

                     CHECK
 DATE               NUMBER                          PAYEE                                  PURPOSE                         AMOUNT
                                                                    General Account




                  SEE ATTACHED SCHEDULES




                                                                                      TOTAL DISBURSEMENTS THIS PERIOD: $




ArJrJ additional pages asnecessal)' to include all cllsbumements.
                Case 19-05831-LA11                               Filed 05/24/21                        Entered 05/24/21 15:44:38                             Doc 217              Pg. 4 of
                                                                                                         49
                                                                              Early American Numismatics / Dana Llnett
                                                                                                 Transaction Report
                                                                                                       Apfll2021


DAlE                  TRANSACTlON lYPE   NUl,I   ADJ   NAME                         MEMOIDESCRIPTlO                            ACCOUNT               SPLIT                            AMOUNT       8Al.ANCE
USllanle444S·Genmll

 lloglrring -
 GWl/2021
 ~1
 GW7/2021
 04/0812C21
 OW912(l21
                      Choe!<
                       E,penso
                      .Joumol Esmy
                      Do;,o<!I
                      E.,:pons<t
                                         1291

                                         50
                                                 No
                                                 No
                                                 No
                                                 No
                                                 No
                                                       -
                                                       llml>ara Unea




                                                       Amazon
                                                                                    salomJ.Boli,
                                                                                                                               us - - . General
                                                                                                                               USBanlc444S·-
                                                                                                                               USBonk444S·General
                                                                                                                               USBonk444S·General
                                                                                                                               USBa,,k444S-General
                                                                                                                                                     Eqtalzallon " - ID B.Unat
                                                                                                                                                     Offlco Sq)plGs
                                                                                                                                                     ·Spll·
                                                                                                                                                     ·Spil·
                                                                                                                                                     Offlco St,pples
                                                                                                                                                                                      ·S.000.00
                                                                                                                                                                                         ~.59
                                                                                                                                                                                       6A38.95
                                                                                                                                                                                        SBUO
                                                                                                                                                                                       ·128,22
                                                                                                                                                                                                   16.856.53
                                                                                                                                                                                                   11.556.53
                                                                                                                                                                                                   11.806.94
                                                                                                                                                                                                   18,245.85
                                                                                                                                                                                                   18.1133.29
                                                                                                                                                                                                   18,705.07




                                                                                                                                                     --~
 0</14/2021           Choe!<             1296    No    SOGE                                                                    USBanlc'"'6·General   Uleios:-,.                         -6ll.OI    IS.837.0S
 0</14/2021           Choe!<             1297    No    Offlco ollha U.S. Trustao                                               US8ank'"'6· Gemral    USTIUSIVeClua11911yFees           -&49.21     17,9117.85
 04/14/2021           Choe!<             1296    No    JMO COnsltllng                                                          USBa,,k'"'6-Gemnil    -...,&lg                          -412.50     17,575.35
 04/14/2021           Exponso                    No                                                                            USBa,,k444S·Goneml                                        •15.00    17,560.35
 04'19/2021           Deposit                    No                                                                            USBank'"'6·General    -5plit•                            314.44     17.ll74.79
 04'19/2021           Exportso                   No    Poypol                                                                  USBnnk'"'6·Gen!tral   Poolnge & Delw,y                     ·9.85    17,864.94
 04/26/2021           Cl1ock             1300    No    Consumcrcellular                                                        USBank'"'6·General    Telephone~                           •SO.es   17,814.29
 04126/21l21          Chad<              1299    No    CoxCon-.mu-.S                                                                                 U1iillles:Coblo & lnlllmot         ·284.42    17,529.87
                                                                                                                               us - -• Gonoral
 04126/21l21          ChtlCk             1301    No    JMOCcns1.111ng                                                          US8mlk44CG·General    Boolda,eplng                       ·525.00    17,004.87
 04126/21l21          Chock              1303    No    USBatlk                                                                 USBank4446·Gencnll    Commotlcol Loan P4ymont          ·1,079.71    15,925.18
 04/30l2021           Joumo!Enuy         63      No                                 tobadu>utunclolllOd (dupllca!od) onl!los   USBank4446•General    -si,llt·                            702.24    18,627.-IO
TotalfarUSBank4446--                                                                                                                                                                 f4a9.18
TarAL                                                                                                                                                                                $4a9.1S




                                                                                                                                                                                                        1/1
            Case 19-05831-LA11                      Filed 05/24/21              Entered 05/24/21 15:44:38                        Doc 217            Pg. 5 of
                                                                                  49




                                                 GENERAL ACCOUNT
                                                BANK RECONC/L/A T/ON*

Balance per bank statement dated:                                                                                  $

Plus deposits in transit (a):

             Deposit Date                                     Deposit Amount



             SEE ATTACHED BANK RECONCILIATIONS


             Total deposits in transit                                                                             $

Less outstanding checks (a):

             Check Number               Check date              Check Amount




             Total outstanding checks                                                                              $

Bank statement adjustments-

Adjusted bank balance                                                                                              $




        •tt is acceptable to attach lists of deposits in transit and outstanding checks to this form or to replace this form with a similar form.
        "Please attach a detailed explanation of any bank statement adjustment.
            Case 19-05831-LA11                          Filed 05/24/21                 Entered 05/24/21 15:44:38                        Doc 217   Pg. 6 of
                                                                                         49
5/1912021

                                                                  Early American Numismatics / Dana Linet!

                                                               US Bank 4446 • General, Period Ending 04/3Q/2021

                                                                               RECONCILIATION REPORT
                                                                               Reconciled on: 05/19/2021

                                                                 Reconciled by: sdaccountingservices@cox.net null

 Any changes made to transactions after this date aren't included in this report.

 Summary                                                                                                                                                      USO

 Statement beginning balance                                                            ________, _ _ _ _ _                                            ___19,687.74
 Checks and payments cleared    (22).,.,,..--------------------·----,-----·----------
 Deposits and other credits cleared (4)
                                                                                                                                                         -9,603.59
                                                                                                                                                          a 042.59
 Statement ending balance                                                                                                                            ___ 181126.74

 Uncleared transactions as of 04/30/2021 ________________________________ ,________________,_ _ _ _ _...-6,499.78
 Register balance as 0104/30/2021___                           ·-------                                                                                  11,626.96
 Cleared transactlons after 04/30/2021 _ ·                                                                                                                    0.00
 Uncleared transactions after 04/30/2021                                                                                                                 -3,027.50
 Register balance as of 05/19/2021                                                                                                                        8,599.46



 Details

 Checks and payments cleared (22)

  DATE                               TYPE                                REF NO.                           PAYEE                                    AMOUNT (USO)
 11/25/2020                         Expense                                                                Carbonite Backup                                  -83.99
 11/25/2020                         Expense                                                                Paypal                                          -135.00
 12/11/2020                         Expense                                                                Paypal                                            -40.79
 12/11/2020                         Expense                                                                Paypal                                            -34.20
 12/18/2020                         Expense                                                                Paypal                                          -170.50
 12/18/2020                         Expense                                                                Paypal                                          -148.36
                     7
 12/18/2020                         Expense                                                                Ebay                                              -53.40
 01/29/2021                         Expense                                                                Paypal                                            -36.00
 03/31/2021                         Check                                1294                              Edco                                            -132.47
 03/31/2021                         Check                                1295                              Auto Club                                         ·53.00
 03/31/2021                         Expense                              eft                               ICAT                                            -721.00
 03/31/2021                         Check                                1292                              National Data Support                           -300.00
 03/31/2021                         Check                                1293                              JMO Consulting                                  -837.50
 04/01/2021                         Check                                1291                              Barbara Unett                                 ·5,000.00
 04/05/2021                         Expense                                                                Amazon                                           -49.59
 04/09/2021                          Expense                                                               Amazon                                          -12822
 04/14/2021                         Check                                1296                              JMO Consulting                                  -412.50
 04/14/2021                         Expense                                                                                                                 -15.00
 04/14/2021                         Check                                1298                              SDGE                                             -68.01
 04/14/2021                         Check                                1297                              Office of the U.S. Trustee                      -64921
 04/19/2021                          Expense                                                               Paypal                                             -9.85
 04/28/2021                         Check                                1301                              JMO Consulting                                  -525.00

 Total                                                                                                                                                 -9,603.59

 Deposits and other credits cleared (4)

  DATE                               TYPE                                REF NO.                           PAYEE                                   AMOUNT (USO)
 04/07/2021                         Journal                              50                                                                              6,438.95
 04/08/2021                          Deposit                                                                                                               587.40
 04/19/2021                          Deposit                                                                                                               314.00
 04/30/2021                         Journal                              63                                                                                702.24

 Total                                                                                                                                                  8,042.59


 Additional Information

  Uncleared checks and payments as of 04/30/2021

  DATE                               TYPE                                REF NO.                           PAYEE                                   AMOUNT (USD)
  08/12/2020                        Check                                1196                              Chapokas Luczynski Dental                       -85.00
  04/28/2021                         Check                               1302                              Ba!bara Unett                                 -5,000.00
  04/28/2021                         Check                               1300                              Consumer Cellular                                -50.65
  04/28/2021                        Check                                1299                              Cox Communications                             -284.42

                                                                                                                                                                 1/2
               Case 19-05831-LA11   Filed 05/24/21     Entered 05/24/21 15:44:38   Doc 217   Pg. 7 of
                                                         49
5/1912021
  DATE                    TYPE               REF NO.              PAYEE                        AMOUNT (USO)
  04/28/2021              Check             1303                  US Bank                           -1,079.71

  Total                                                                                           -6,499.78




 Total




                                                                                                           212
  Case 19-05831-LA11     Filed 05/24/21   Entered 05/24/21 15:44:38   Doc 217   Pg. 8 of
                                            49




             1. CASH RECEIPTS AND DISBURSEMENTS (Continued)
                            B. Payroll Account

1. TOTAL RECEIPTS PER ALL PRIOR REPORTS                   $      100.00

2. LESS: TOTAL DISBURSEMENTS PER ALL PRIOR REPORTS        $

3. BEGINNING BALANCE                                      $      100.00

4. RECEIPTS:
          TRANSFERRED FROM GENERAL ACCOUNT                $
          TRANSFER FROM OLD ACCOUNT                       $
          INTEREST PAYMENT                                $
          OTHER RECEIPTS                                  $
          RETURNED CHECKS                                 $
          TOTAL RECEIPTS                                  $

5. BALANCE                                                $      100.00

6. LESS: DISBURSEMENTS DURING CURRENT PERIOD

  DATE   CHECK NO.        PAYEE       AMOUNT




                                      $


                       TOTAL DISBURSEMENTS THIS PERIOD: $

7. ENDING BALANCE:                                        $     100.00

8. SOCIAL SECURITY ACCOUNT NUMBER:
   DEPOSITORY NAME AND LOCATION:
  Case 19-05831-LA11              Filed 05/24/21    Entered 05/24/21 15:44:38   Doc 217   Pg. 9 of
                                                      49




                                          PAYROLL ACCOUNT
                                        BANK RECONCILIATION*

Balance per bank statement dated:

Plus deposits in transit (a):

            Deposit Date                      Deposit Amount



            SEE ATTACHED BANK RECONCILATION


            Total deposits in transit                                       $

Less outstanding checks (a):

             Check Number       Check date   Check Amount




            Total outstanding checks                                        $

Bank statement adjustments**

Adjusted bank balance                                                       $
            Case 19-05831-LA11                         Filed 05/24/21                Entered 05/24/21 15:44:38         Doc 217   Pg. 10 of
                                                                                       49
5/1912021

                                                                  Early American Numismatics / Dana Linett

                                                                US Bank 4453 • Payroll, Period Ending 04/30/2021

                                                                            RECONCILIATION REPORT
                                                                             Reconciled on: 05/19/2021
                                                                 Reconciled by: sdaccountingservtces@cox.net null
 Any changes made to transactions after this date·aren't included in !his report.

 Summary                                                                                                                                     USD

 Statement beginning balance                                                                                                          __,100.00
 Checks and payments cleared ( O L = - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - __o.oo
 Deposits and other credits cleared (0)                                                                                             ,__Q&_Q
 Statement ending balance                                                                                           -------------·-·--~
 Register balance as of 04/30/2021 _ _ _ _ _ _              _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _,100.00




                                                                                                                                               1/1
 Case 19-05831-LA11      Filed 05/24/21   Entered 05/24/21 15:44:38   Doc 217   Pg. 11 of
                                            49




             1. CASH RECEIPTS AND DISBURSEMENTS (Continued)
                              B. Tax Account

1. TOTAL RECEIPTS PER ALL PRIOR REPORTS                   $      100.00

2. LESS: TOTAL DISBURSEMENTS PER ALL PRIOR REPORTS        $

3. BEGINNING BALANCE                                      $      100.00

4. RECEIPTS:
          TRANSFERRED FROM GENERAL ACCOUNT                $
          TRANSFER FROM OLD ACCOUNT                       $
          INTEREST PAYMENT                                $
          OTHER RECEIPTS                                  $
          RETURNED CHECKS                                 $
          TOTAL RECEIPTS                                  $

5. BALANCE                                                $      100.00

6. LESS: DISBURSEMENTS DURING CURRENT PERIOD

  DATE   CHECK NO.        PAYEE       AMOUNT




                                      $



                        TOTAL DISBURSEMENTS THIS PERIOD: $

7. ENDING BALANCE:                                        $      100.00

8. SOCIAL SECURITY ACCOUNT NUMBER:
  DEPOSITORY NAME AND LOCATION:
  Case 19-05831-LA11              Filed 05/24/21   Entered 05/24/21 15:44:38   Doc 217   Pg. 12 of
                                                     49




                                           TAX ACCOUNT
                                        BANK RECONCILIATION*

Balance per bank statement dated:                                          $

Plus deposits in transit (a):

            Deposit Date                     Deposit Amount



            SEE ATTACHED BANK RECONCILIATION


            Total deposits in transit                                      $

Less outstanding checks (a):

             Check Number       Check date   Check Amount




            Total outstanding checks                                       $

Bank statement adjustments**

Adjusted bank balance                                                      $
             Case 19-05831-LA11                         Filed 05/24/21               Entered 05/24/21 15:44:38            Doc 217       Pg. 13 of
                                                                                       49
5/19/2.021

                                                                  Early American Numismatics / Dana Linett

                                                                  US Bank 4461 • Tax, Period Ending 04/30/2021

                                                                            RECONCILIATION REPORT
                                                                             Reconciled on: 05/19/2021

                                                                 Reconciled by: sdaccountingservices@cox.net null

  Any changes made to transactions after this date aren't Included In this report

  summary                                                                                                                                            USD

  Statement beginning balance        -----···---··-----·                                         ----·----------·---·--·100.00
  Checks and payments cleared (Ol..,...,-----------                                                                                          _____o.oo
  Deposits and other credits cleared ( O l - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - : : 0 : : . : : . 0 " " 0
  Statement ending balance......_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _                                         · - - - - - - - - · - 100.00

  Register balance as of 04/30/2021 _ _ _ _ _ _ _ _ _ _ _ __                                                        ,_ _ _ _ _ _ _ _ _ _ _ _ _ _ 100.00




                                                                                                                                                        1/1
 Case 19-05831-LA11     Filed 05/24/21    Entered 05/24/21 15:44:38     Doc 217   Pg. 14 of
                                            49




             1. CASH RECEIPTS AND DISBURSEMENTS (Continued)
                        B. Wells Fargo Account 1670

1. TOTAL RECEIPTS PER ALL PRIOR REPORTS                    $      146,264.19

2. LESS: TOTAL DISBURSEMENTS PER ALL PRIOR REPORTS            $   139,685.06

3. BEGINNING BALANCE                                          $     6,579.13

4. RECEIPTS:
          TRANSFERRED FROM GENERAL ACCOUNT
          TRANSFER FROM OLD ACCOUNT                        $
          INTEREST PAYMENT                                 $
          OTHER RECEIPTS                                   $       18,969.00
          RETURNED CHECKS                                  $
          TOTAL RECEIPTS                                   $

5. BALANCE                                                 $      25,548.13

6. LESS: DISBURSEMENTS DURING CURRENT PERIOD

  DATE   CHECK NO.       PAYEE           AMOUNT




SEE ATTACHED




                                      $20,942.69


                        TOTAL DISBURSEMENTS THIS PERIOD: $        20,942.69

7. ENDING BALANCE:                                          $      4,605.44

8. SOCIAL SECURITY ACCOUNT NUMBER:
   DEPOSITORY NAME AND LOCATION:
                Case 19-05831-LA11                              Filed 05/24/21                          Entered 05/24/21 15:44:38                                          Doc 217                       Pg. 15 of
                                                                                                          49

                                                                                Early American Numismatics / Dana Linett
                                                                                                       Transacilon Report
                                                                                                            April 2021


DATE         TRANSACTION    NIJM ADJ NAME                                                                                                                           ACCOUNT        Sl'UT                             AlolJllNT BALANCE




- p-
            lYPE
WelsFmgo1B70
 a.ginning                                                                                                                                                                                                                       B.579.'40

 D W1/202t                      No   EAHA                                                                                                                           WelsFmgo       AccolnsRecelwlllo                 4,000.00 10.579.40
                                                                                                                                                                    1670
 04/01/2021     E,q,onso        No   USPS                PURCHASE                  AIJlHORIZEDON 03/31 USPS.COMCUCKNS!il      800-3#7779 DC                         WelsFmgo       " - & Dcilffly                      ·55.SO 10.5Zl.90
                                                         5481090783453563 CARD3o462                                                                                 1670
 04/01/2021     ex_.,           No   Eblly               PURCHASE                  AUTHORIZED ON 03/31 eBay 0'24-1)8841-68 <XX-XXXXXXX CA                           WobFmva        lnvonmry Pun:11Bso PCSlpOUllon     -<443.30 10,060.80
                                                         S381090843832074 CARD3o462                                                                                 1870
 04/01/2021     E>i»nso         No   Ebny                PURCHASE                  AUTHORIZED ON 03/31 eBay <n6-06828-73   408-3788151 CA                           WebFmgo        lnvonu,,yl'un:haso Pooq,cn!:lon    •277.00    9.603.80
                                                         S561090639881883 CARD 3462                                                                                 1670
 04/01/2021     E:,ponao        No                       cash wthdrawaifmm dopo;it                                                                                  WelsFmgo       PeltOIIOI Misc.                    ~-00       9,ol03.60
                                                                                                                                                                    1670
 04/01/2021     E,q,onso        No   Ebay                PURCHASE                  AUTHORIZED ON 03/31 e B a y ~               408-3768151 CA                       WellsFmgo      IOVl>r""'YPun:hoooP~                .29.50    9,374.10




                                                                                                                                    -
                                                         S581090645838472 CARD 3'462                                                                                1670
 04/01/2021     E,;,onso        No   Ebay                PURCHASE                  AUlllORIZED ON 03/31 eBay 0"24-06841-68     408-3765151 CA                       WollsFmgo      lnwmo,y Pun:11MoPCSlp01!Ul>n        ·58.S8    9.315.24
                                                         S381090643832074 CARD 3o462                                                                                1670
 04/01/2021     E:,ponao        No   Pnso!ICcmor         PURCHASE                  AUTHORIZED ON 04/01 Pcstal Comot                   CA l'005810917830064S9        WelsFmgo       -..OO&llol!Yely                    -382.00    8.933.24
                                                         CARD3o462                                                                                                  1670
 04/01/2021     ~               No   Eboy                PURCHASE                  All1HORIZEDON 03/31 e!lay0'1a.o6830-01      <OB-3788151 CA                       WebFmgo        l"""""'Y Pun:ha5<1 . , _ _ .       -324.49    8,608.75
                                                         S381090637616383 CARD 3462                                                                                 1670
 04/02/2021     Oaposlt         No                       PURCHASE RETURN                AUTliORIZED ON 04/01 eBay 0'01-06837-29     408-3766151 CA                  WelsFmgo       1'1V811!DlyP-POS!p)ll:fcn            10.00    8,618.75
                                                         5(61091690807944 CARD 3'462                                                                                1670
 04/02/2021     Deposit         No                       PURCHASE RETURN                AUTliORIZED ON 04/01 SEEKING ALPHA          64&-568-7592               m    Weii,;Fargo    Persom!MI=                         239.00     8.857-75
                                                         5821092564987939 CARD 3'462                                                                                1670
 04/02/2021     E,q,onso        No   Google              PURCHASE                  AIJlHORIZED ON 04/01 GOOGlE GSUITE_log        650-~ CA                           Wc!lsFargo     Duos&~                              ·12.00    B.845.75
                                                         S581091538B904:!0 CARD3o462                                                                                1870
 04/02/2021     e,q,....,       No                       RECURRING PAYMENT               AUTHORIZED ON 03/31 SEEKING AIPHA           64&-568-7592               m   WelsFmgo       P=onallllsc.                       -239.00    8,606.75
                                                         5581091231.507189 CARD3o462                                                                                1870
 04/02/2021     Expensa         No   Google              PURCHASE                  AUlllORIZED ON 04/01 Google U.C GSUITE_      650-2530000 CA                      WollsFargo     Duos&~                              -3D.00    8,5711.75
                                                         S38I0917D9590468 CARD3o462                                                                                 1670
 CMm/2021       E:qxmsa         No                       PURCHASE                  AUlliORIZED ON 04/01 COl1JAS TACO SHOP         SAN DIEGO CA                      WebFmo:,       Meo!sandErncrtlllnmenl              ·23.11    8,553.84
                                                         5581091660458122 CARD3o462                                                                                 1670
 CMm/2021       Exp,nso         No   Ehay                PURCHASE                  AUTHORIZED ON 04/01 eBay 0'0Ml6837·29      408-3768151 CA                        Well$Fargo     lnwnmry Pun:hasel'OSljdlon                    7,425.76
                                                         S381091815267008 CARD3o462                                                                                 1670                                             1,127.88
 04/05l2021     Doposll         No                       PURCHASE RETURN                AUTliORIZED ON 04/02 eBay 0'01-06837-29     408-3766151 CA                  WdsFargo       IIMlnmry P-POSlj)<l1ftlon         1.117.88    8,543.84
                                                         5581092524619579 CARD 3462                                                                                 1870
 0of/05/2021    Exponaa         No   Ebey                PURCHASE                  AUTliORIZED ON 04/02 oBoy 0'17-oa839-65    ,COS.3768151 CA                       WebFargo       lnvomoty Pun:hase P°"llOIIIIOn      .90.95    8,452.69
                                                         5481092556075074 CARD3o462                                                                                 1670
04/05l2021 '    E:qxmsa         No   USPS                PURCHASE                  AUTHORlZEO ON OCI02 USPS.COM CLICKNSHI         800-3#777!1 DC                    WelsFJUQO      Posmgo & De!MNy                    ·209.00    B.2-13.89
                                                         S381092738878397 CARD 3o462                                                                                1670
 04/05l2021     EJpo"'8         No   Ehay                PURCHASE                  AUTliOR!ZED ON 04/02 eBay 0'04-06841-42    408-3768151 CA                        WolsFargo      l"'""""YP=hosoP~                              7,126.19
                                                         5581092545341053 CARD 3'462                                                                                1670                                             1.117.51)
 04i05/2021     expo,100        No                       PURCHASE                  AUTliORIZED ON 04/04 DZ AKINS           SAN DIEGO CA 54810950988922S3            Wo!sFo'll')    PorsonmMa!s                          -4.57    7.121.62




                                     -
                                                         CARD3o462                                                                                                  1870
 04/05/2021     Exponso         No   Eblly               PURCHASE                  AUTHORIZED ON 04/02 oBay 0"24-08851-<8     408-3768151 CA                        WelsFmgo       lnvenll>IJP_..__,                  -350.10    B.771.52
                                                         S30109:!5712<6037 CARD 3o462                                                                               1870
 04/05l2021     Expama          No                       PURCHASE                  AUTliOR!ZEDOII GII03Aomzan--               -...nozon.a>WA                        WelsFB193      otllco~                              -4.28    6,767.24
                                                         S581093363335903 CARD 3'462                                                                                1670
 04/0Sf.!021    El<pon>o        No   Gooilb              PURCHASE                  AUlHORIZEDON 04l02GOOG1.E GSUITE_ovo           650-2530000 CA                    WdsFa<go       Duos & SUbscr1JClons                -12.00    B.755.24
                                                         6481092385397897 CARD 3'462                                                                                1670
 IW05/2021      ExpolllO        No   SlmMBros            PURCHASE                  AUTHORJZED ON Gl/03 STATERBR05187 9909 CARMEL SAN DIEGO CA                       WelsFmgo       -split-                            -166.44    6,588.80




                                                                                                                                                                                   --
                                                         P00381093800689908 CARD 3o462                                                                              1670
 005/2021       Expanso         No   USPS                PURCHASE                  AUlHORIZED ON 04/02 USPS.COM CLICKNSHI         800-344-7779 DC                   WelsFmgo       Poologe & De!MNy                    -l!0.70   6,528.10
                                                         5581092768244780 CARD 3'462                                                                                1670
 04/ll8/2021    l'aymCln1       No   EAHA.                                                                                                                          WelsFargo                                        5,000.00 11.528.10
                                                                                                                                                                    1670
 04/07/2021     Expama          No   USPS                PURCHASE                   AUTliORIZED ON 04/08 USPS.COM CtlCl<NS!ll    800-344-7779 DC                    WelsF,ugo      Posmgo & Dellvory                  ·241.05 11.287.0S
                                                         64610967588:!8865 CARD 3462                                                                                1670
 04/07/2021     Expama          No   Eblly               PURCIIASE                  AUTliORIZED ON 04/08 eBay 0'02-ll6864-38  408-3768151 CA                        Wol!sF,ugo     IIMlmotyPUtCllesGPo,,pa!l:!on       -33.51 11.253.54
                                                         S581098713326000 CARD 3'462                                                                                1670
 04/07/2021     E:qxmsa         No                       RECURRING PAYMENT                AUlHORIZEO ON 04lll5 EIG"CONSTANfCONTAC        855-2295508 MA             We<sFmgo       0.-&~                               ·55.00 11.198.54
                                                         S3010962Z1ll15838 CARD 3462                                                                                1670
 04/07/2021     Exponso         No   Fodora!Expcoss      PURCHASE                   AUlllORIZED ON Gl/03 FEDEX 40S602SB5      800-4633339   TN                      W... Fargo     Posu:go&llollvoly                  ·169.54 11,029.00
                                                         S381093514396621 CARD 3'462                                                                                1870
 0411)7/2021    Exponso         No   Ebny                PURCHASE                   AUTHORJZEO ON 04I08 eBay 0'02·08884-38    <XX-XXXXXXX CA                        Wol!sFargo     lrM>'1IOl\'Pun:hasePOSlp01!tlan    ·743.SS 10,285.45




                                     -
                                                         S581098713326000 CARD3o462                                                                                 1870
 04/ll8/2021    Expama          No   Eblly               PURCHASE                   AUlllORlZEO ON 04I07 eBay 0'1Hl6607•24    <XX-XXXXXXX CA                        WclbFmgo       lnwn!OIYl'tmla,aPOSl;>Ollllon      -122.90 10,16Z.55
                                                         5481097597383918 CARD 3462                                                                                 1870
 04/ll8/2021    Exp,nso         No                       PURCHASE                   AUTHORlZEO ON 04/08 Amazon.axn"FTSl.241     Amzn.comltlll WA                    WebFargo       OCllco Sr,!lllllos                  -43.00 10,ll9..55
                                                         S301D9liS38l)28329 CARD 3o462                                                                              1870
 04/ll8/2021    e,p,n,o         No   Ehay                PURCHASE                   AUTHORJZED ON Q,Wl oBay 0'12-o&B8Nl3      <XX-XXXXXXX CA                        WelsFargo      lnvvn!OIY P-..0 Pos,pottlcn       -604.10     9.515.45
                                                         5481097590<Sa038 CARD3462                                                                                  1670
 04/ll8/2021    Exponaa         No USPS                  PURCHASE                     AUTHORIZED ON     04I07 USPS.COM CUCKNSHI              800-344-77711 DC       WaloFa,;o      Posto;o a Doawory                   495 9,446.51)
                                                         S5810977ll3902S48    CARD 3482                                                                             1870
 04/D8/2C21     Exponaa         No Pa,i,cl               PURCHASE                     AUTHORIZED ON     O,W,PAYPAI. 'IAMASS200II             402-93$-77:!3 CA       WelsFargo      1-l'lrl:tmoPOSlpOCl:lon             -18.00    9,429.80
                                                         S30I0975!l!le71168   CARD 3'462                                                                            IB70
 04.1J8121121   Expon,o         No Eboy                  PURCHASE                     AUTHORlZEO ON     04/07 alloy 0"23-0l885-9B         o40847681S1 CA            WOIIFIIIIO     IIMlnmryPurcnaso P-,IIIOn           -30.99    9,388.51
                                                         S38l0976020ll2S32    CARD:MeZ                                                                              1870
 04/ll8/2021    e.,,,nso        No   Federal&,q,,osa     PURCHASE                     AUTHORIZED ON     04/08 FEDEX 406084727             800..ca:i:J:139 TN        WolaFargo      PCllllgG I Dallvory                 •17.25    9.381.ZS
                                                         S481098Sl5931912     CARD:Me2                                                                              1670




 -·
 04/D8l2C21     Exponaa         No   Foclonll Ex;,rlSI   PURCHASE                     AUTliORIZED ON    04/05 FED EX 405872749            -TN                       WolsFOIVCI     PDSlii;e & DollYmy                  .59.119   9,321.57
                                                         S38IQ95S32al5S8      CARD3482                                                                              1870
                Expanso         No &=,,                  PURCHASE                     AIJTHORlZEO ON    OWl' ellay 0'2HSS65G              o4084768151 CA            WelsFargo      lnvo,=yPun:llastPOOl;:IICl:lon     •207.00    9,114.57
                                                         S38I097S4994743      CARD3482                                                                              1870
 OoW912DZI      Expanso         No   si,c.,onMadmt       PURCHASE                  AUTliOfllZED ON      04/08 SVCUAN MARKET                El.CAJON      CA         WolsFmgo       AuUxnollllt Exponso:Gm              ·38.55    9,078-02
                                                         P0000000027438525a CARD 3462                                                                               1870
 OoW912DZI      Exponaa         No   Fodl!IIExprtsa      PURCKASE                  AUTliORIZED ON       OIJf11 FED EX 406189934           600-<83333&TN             We!lsFa,;o     POSIIIQG&Dellvoty                   •92.01    8,984.01
                                                         S381097470507577 CARD3462                                                                                  1870
 OoW912DZI      Explnsa         No   USPS                PURCHASE                  AUlHORIZED ON        04,'DII USPS.ca.t CUCKNSIII          800-344-777!1 DC       WelsFOIVCI     PcslDgo & DellYory                  •IB.25    11.987.76
                                                         S381098841753122 CARD 3o462                                                                                1870
 OC/12121121    Expense         No   Ebay                PURCHASE                  AUTliORIZED ON       OW9 eBay C)W.0687HB               408-3768151 CA            Wolsl'orgo     lnvon:,ryP-POSlpllllon              •74.71    B,e93.CS
                                                         5481099638032122 CARD3o462                                                                                 1870
 04/12/2021     Exptnso         No   Ebay                PURCHASE                  AU'THORIZED ON       04.'09 eBoy 0~77-43               408-3768151 CA            Vfellsl'algo   l1M1111D1YPun:hasePOSlp!1lllon      -47.49    B,84S.56
                                                         S381099S33338457 CARD3'18:!                                                                                1870
 OC/12/2021     Exponaa         No   Ebay                PURCHASE                  AUlllORIZED ON       DW9 eBay 0'14-0681lh'l2           408-3768151 CA            WolsFmgo       1""'1'IIDlyPu:dlssoPOSlpll!llon   -291.32     B.554.24
                                                         $481099&38D02812 CAR03462                                                                                  1870
 OC/12/2021     ~               No   -.iExprtsa          PURCHASE                  AUTHORIZED ON        04/08 FEOEX o1C8276275            S00-<83333:9TN            WelsFargo      Pomgo&Dohely                        -72.74    8,481.50


                                                                                           Vftldnadl1, U.,19, :2m1 D3:111 PW GIIT.07:00                                                                                              114
                 Case 19-05831-LA11                                  Filed 05/24/21                        Entered 05/24/21 15:44:38                                       Doc 217                         Pg. 16 of
                                                                                                             49
                                                                                  Early American Numismatics / Dana Linett
                                                                                                      TransacUon Report
                                                                                                            April2021


DATE            1RANSACT10N    NIJM MlJ NAME                lolEMO/DeSCRIPTION                                                                                     ACCOUNT        Sl'I.IT                               AMOUNT BAI.NICE
                1YPE
                                                            $581098571474317 CARD 3462                                                                             1670
 04112/2021     Exponoa             No   USPS               PURCHASE                   AUTHORIZED ON 04/09 USPS.COM Cl.lCKNSHI          800-344-7779 CC            WebFIIJllO     Postage & De!IYory                      •77.45    8,404.05
                                                            &461099753540629 CAR03462                                                                              1670
 04112l2021     E,:pen,e            No   Costa>             PURCHASE                   AUTHORIZED ON 04/10 COSTCO WHSE llfl775          POWAY        CA            Weis Fargo     oSj>llt·                               ·291.62    8,112.43
                                                            PQ0581101D45D81S94 CARD 3482                                                                           1670
04112/2021      EJi,anso            No   Costa>             PURCHASE                   AUTHORIZED ON 04/10 COSTCO GA8 II0775          POWAY        CA              WolsFIIJllO    ~            Exponso;Gllo               •52.39    8,060.04
                                                            PQOSBl 100861900489 CARD 3462                                                                          1670
 04/13/2021     E,q,onse            No                      PURCHASE                   AUTHORIZED ON 04/13 TRADER JOES 11223         SAN DIEGO CA                  WellsF«rgo     Pormnal Groc:ala                         ·9.87    8,050.37
                                                            PQOSBI 103815613552 CARD 3462                                                                          1670
04/13/2021      E<ponso             No   Dropbox            RECURRING PAYMENT                 AllTHORIZED ON 04/12 DROPSOX'8YGPS419LV           OROPBOX.COM CA     We!lsF•'llD    SOflwBt& E>:penso                       •11,99    8,038.38
                                                            S391102756692745 CARD 3482                                                                             1670
 04/14/2021     Expmse              No   USPS               PURCHASE                   AlffiiORIZED ON 04/13 USPS.COM CLICKNSHI         600-344-7779 DC            WelsFIIJllO    P..:ngo & Dellvo1y                     •150.05    7,688.33
                                                            S581103767750362 CARD 3462                                                                             1670
 04/14/2021     Exp,nso             No   Poypal             PURCHASE                   AUTHORIZED ON 04/13 PA'l'PAL '8ll.UONTRE       ~-935-7733 CA                WobFIIJllO     lmlor=,"""'1os8Paslp81!tlon             ·13.S9    7.874.34
                                                            S58II03S1969'182S CARD3462                                                                             1670
 04/14/2021     EJ;,on;a            No   F<,demlExpn,ss     PURCHASE                   AlffiiORIZEO ON 04/10 FED EX .co644ll927     S00-1633339 lN                 WelsFm;o       Poslago& Dellwry                       ·234.80    7,639.54
                                                            S481 I 00530025263 CAR!)3462                                                                           1670




                                                                                                                                                                                  p--~
 0411"'2021     Expmse              No Fodonll ElrJ)foss    PURCHASE                   AlffiiORIZEO ON 04/12 FEDEX 406699253        800-4833339 lN                 We1!$FIIJllO   Postage&llo!lvary                       ·51.93    7,587.61
                                                            $301102492505739 CARD 3462                                                                             1670




                                         -
 0411Sl2021     Doposlt             No   Saff>l>OModlc:81   PURCHASE RElURN                  AlffflORIZEO ON 04/12 SCRIPPS MEDICALFOU         SAN DIEGO CA         WebFO'llO      Pmsona!Modlo,f e_,,..                    10.00    7.597.61
                                         FotlO<lollon       S301102589889590 CARD3462                                                                              1670
04/15/2021      Oepos!t             No   SCIWSModlcal       PURCHASE RE!URN                  AUTIIORIZEO ON 04/12 SCRIPPS MEDlCAI.FOU         SAN DIEGO CA         WelsFIIJllO                                             10.00    7.607.61
                                                            S30l102S89568593 CARD3462                                                                              1670
 04115/2021     Expe,,oo            No   Ebo)'              PURCHASE                   AUTHORIZED ON 04/14 eBay 0"05-06906-82       <1(18.3766151 CA               WelsFK'llO     l"""'""YPurthasePos,petlllon           ·362.97    7.244.64
                                                            $5811045756&4234 CARD 3462                                                                             1670
 0411Sl2021     Expenso             No   Ebo)'              PURCHASE                   AUTHORIZED ON 04/14 eBay 0-16-06904-35      .C00·3768151 CA                 WebF•'llD      1-Pun:hasaPa,!pO!l:lon                  ·18.00    7,226.64
                                                            S48II04S3371839I CARD3482                                                                              1670
 04/IS/2021     Expense             No   Trua!illng CouJI   PURCHASE                   AUTHORIZED ON 04/14 TRUEFIUNG COORT F           ~Ml                         WebFIIJllO     Prolnsslonal Feosi.ngal                 ·21.00    7,205.64
                                                            $381104798751348 CARD 3482                                                                             1870
 0411S/2lJ2I    E,pK1SO             No   Ebey               PURCHASE                   AUTHORIZED ON 04/14 eBay O'C5-06906-82       <1(18.3766151 CA               WelsFK'llO     lnwn:oryPurclm<>POSll)Ollllon           •95.00    7.110.64
                                                            $581104575884234 CARD3482                                                                              1670
 04/15/2021     E,pamo              No   Ebay               PURCHASE                   AUTHORIZED ON 04/14 olllly 0 - 1 -           <1(18.3768151 CA               Wol!sFo,vo     IIMll1IO<yPun:hosoPDSlpClllllon        •118.00    6,994.64
                                                            $381104579074722 CARD3482                                                                              1670
 04115/2021     Exponso             No   FodoO!IExp<=       PURCHASE                   AUTHORIZED ON 04/13 FEDEX-406882719          8~lN                           WOl!SFS'llO    Postn;e & DctlvOfy                      •17.25    6,977.38
                                                            S481103487981615 CARD3482                                                                              1670
 0411Sl2021     Exponsn             No   USPS               PURCHASE                   AUTHORIZED ON 04/14 USPS.COM CLICKNSHI           600-344-7779 DC            Walls Forgo    Poslage & Dol/ve,y                      ·21.50    8,955.85
                                                            S481104782337215 CARD 3482                                                                             1670
 04/16/2021     Expanso             No   USPS               PURCHASE                   AUTHORIZED ON 04/15 USPS.COM CUCKNSHI            800-344-7779 DC            Weis Forgo     , . _ & Det1vo,y                        -65.70    8,890.19
                                                            S58l105772Q29276 CARD3462                                                                              1670
 04116/2021     E,pamo              No   D,q,boX            RECURRING PAYMENT                 AUTHORIZED ON 04/IS DROPBOX'OT$3NORYBl>l            DROPBOX.COM CA   WelsFmgo       SO!lwaivE,q,e,,so                       ·11.99    8.878.20
                                                            S481105768890221 CARD 3482                                                                             1670
 04/16/2021     Expense             No   Syc.ranMorkat      PURCHASE                   AUTHORIZED ON 04/15 SYCUAN MARKET             ELCA!OII CA                   WelsFBJgO      Automolile Exponso:Gas                  -35.20    6.843.00
                                                            P000000001175383966 CARO 3482                                                                          1670



                                                                                                                                                                                  --1.agel
 04/16/2021     Expense             No   SlB!nrB=           PURCHASE                   AUTHORIZED ON 04/16 STATERBROSl67 9909 CARMEL SAN DIEGO CA                  WalsFo,vo      P"""'81-                               ~11B.29    S.724.71
                                                            P00581107D34SC6377 CARO 3482                                                                           1670
 04/16/2021     Expanso             No                      RECURRING PAYMENT                 AUTHORIZED ON 04/14 ROCKETI.AW 877•757•         WWW.ROCKETl.AW CA    WubFwgo                                                -<19.99   6,684.72
                                                            $5811-751 CARD3462                                                                                     1670
 04/16/2021     Expense             No   Fodonll Express    PURCHASE                   AlffiiORIZED ON 04/14 FEDEX 406987223        800<CS33339 lN                 WelsFIIJllO    " - " & Dcllwty                         .77.114   6,606.88
                                                            S 3 9 1 1 - CARD3482                                                                                   1670




                                                                                                                                                                                  -~p-
 04/19/2021     Expon,o             No Ebay                 PURCHASE                   AlffiiORIZEDON 04/16o811)'0"19-06914-93      408-3788151 CA                 WolaFBJgO      lnvontoryP-POSlplltl!lon                ~00       6,538.88
                                                            &461106560215357 CARD3482                                                                              1670
 04/19/2021     Expense             No   Ebay               PURCHASE                   AlffiiORIZED ON 04/17 eBay 0"1&-06921-19     41&3788151 CA                  WelsFaJllO     lnvenm,yPun:haseP-=ac,                            5,078.88
                                                            &461107709019379 CARD3482                                                                              1670                                                 1,<60.00
 04/18/2021     Exponsa             No   D,q,boX            RECURRING PAYMENT                 AUTHORIZED ON 04117 Dropbox SYRBH\l<IJZO        141-58576933 CA      WelsFIIJllO                                            ·11.99    5,066.69
                                                            S58II0812807B549 CARD3482                                                                              1670
 04/18/2021     e,p,n,o             No   Ebay               PURCHASE                   AUlttORIZEDON 04116olloy0-1IHl691S-OI        <1(18.3788151  CA              WalsFmgo       lnvontory              Paslp81!tlon   ·105.20     4,981.69
                                                            $581106530626697 CARD 3482                                                                             1670
 04/l8/2021     Exponso             No   CoolCO              PURCHASE                  AlffiiORIZED ON 04119 COSTCO WHSE llfl775        POWAY        CA            WoUsFBJgO      O!flcoSupplles                         -125.59    4,836.10
                                                             P00581109855227436 CARD 3462                                                                          1670
 04119/2021     Expense             No   Fodora!Exp,!1$S     PURCHASE                  AUTHORIZED ON 04/17 FEDEX 407257951          80!H{;33339 lN                 WeGsFmgo       P°""ll•&Dellvmy                        .252.39    4,583.72
                                                            $381107494837541 CARD3482                                                                              1670
 04/19/2021     Exponso             No   UnlvunltyAltliws    PURCHASE                  AUTHORIZED ON 04/16 SP• UNIVERSITYARC          HTTPSUIIIVERSI CT            WolsFIIJllO    lnvontory PurchasO Pos,pc1!21on       ·301.92     4.281.80
                                                             $381106596347464 CARD3462                                                                             1670
 04/19/2021     Exponso             No   p-,C<>tnor          PURCHASE                  AUTHORIZED ON 04/19 POSll!I Comet        Enclnl!a$ CA P00461109691245373    WelsFK'llO     P - & Dellvc,y                          •57.60    4,224.20
                                                             CARD3482                                                                                              1670
 04/19/2021     Expomo              No Fodoml Expmss         PURCHASE                  AUTHORIZED ON 04/15 FEDEX 407095778          800-4633339 lN                 W<?VsFargo     POSlllgO& Dcllimy                       ·29.09    4.198.11
                                                             S30l10547094978S CARD3482                                                                             1670




                                                                                                                                                                                  --
 04/19/2021     Exponso             No                       PURCHASE                  AUTHORIZED ON 04/16 PA'l'PAL 'KRISTlNHAS        ~-935-773:ICA               WollsFIIJllO   lnvontoryPurdloso P _ _ .               ·22.79    4,175.32
                                                             5581108581831101 CARD 3482                                                                            1670
 04/19/2021     Expanso             No   MldaS               PURCHASE                  AUTHORIZED ON 04/19 MIDAS POWAY             P<:/NAY        CA               WelsFm;o       -~&                                     -32.53    4,142.79
                                                             P00000000537684822 CARO 3482                                                                          1670
 04/19/2021     Exponso             No   Midas               PURCHASE                  AtmlORl2ED ON 04/19 MIDAS POWAY             POWAY          CA               WelsFo,vo      -Exponso:Rapalts&                       ·29.8S    4.116.1D
                                                             P000000008355322~ CARD 3482                                                                           1870
 04/19/2021     Expenso             No                       PURCHASE                  AI/IBORl2EDON 04/19 DONUTOPOUS              POWAY          CA               WolsFaJllO     P<monalMeals                             -8.97    4,107.43
                                                             P00000000777805645 CARD 3482                                                                          1670
 04/19/2021     li.lpna             No                       RECURRING PAYMENT                AUlHORIZ!illON  04/ISADOBECREATMiCLO             <IOH3&-6000CA       WallsFmgo      So........ E,;,a1ll8                    ·52.99    4.(154.44
                                                             8301105644881032 CARD 3482                                                                            1670
 04l2Cr.2ll21   &p,rl$a             No                       PURCHASE                   AUTHORl2ED ON 04/19 niE UPS STO!l!i 53118      6124324117 MN               WelsForgo      " - ' Dallva,y                          •?i.83    U74.61
                                                             S481109623039909 CARD3482                                                                             1670
                                                                                       AUTIIORIZED ON 04/19 oBII)' o-o:Ml893N1      408-3788151 CA                 WIIIFIIVO      1-Pun:IIIISoP""""'*"                   ·180.00    3,794.61




                --
 04/20/2021     E,;,mu              No   Ebay                PURCHASE
                                                             S58110961249IIB9S CARD3482                                                                            1670
 04/21/2021     Joomol Enl!y   60   No                                                                                                                             WallsFm;o      •Spit•                                3,700.00    7,494.81
                                                                                                                                                                   1670
 04/21/2021                    Bl   No                      UvlllllJdlone<npmt.-onbahollol EA11A                                                                   WalsFIIVO      •Spl1•                                 •!00,00    8,994,81
                                                                                                                                                                   1670
 04/21/2021      E,;,mu             No   Ebay               PURCHASE                     AUTHORIZEDOH    04/20olloy0'17-              ~68151 CA                    Wal&Forgo      lnwn:r,,yPudlmoP__.                     ·79.llO   8.915.81
                                                            S581110573474440     CARD 3482                                                                         1670
                 Expanse            No                      PURCHASE                     AUTHORIZED ON   04l2fl PA'l'PAL 'FRAN31ASO    oCOH35-7733CA               WelsFlll!IO    lnvenlOly Pun:llase POllpOll:lon       •106.00    B,B09.81
  04/21/2021
                                                            S38111057S6413S8     CARD 3482                                                                         1B70
 04/21/2021     Expanse             No USPS                 PURCHASE                     AUTHORIZED ON   04/20 USPS.COM CUCl<NSHI       B00-344-7779 DC            Walls Far;o    PDSlllgO & DellVlly                    •148.BS    8,882.78
                                                            S58lll078BS83871     CARD 3482                                                                         1870
                                                            PURCHASE                     AUlMORl2ED ON   °""1ll eBay 0-0H6937·79      408-3768151 CA               WebFmgo        lnvenlolyPLrdlase P . - ,              -231.00    8,431,78
  04/21/2021     Expense            No    Ebay
                                                            6301110571314543     CARD 3482                                                                         1670
                                    No                      PURCHASE                     AUTHORIZED ON   04/19 FEDEX 407515123        SOIM8333391N                 WolsFor;o      ~&Do11'91y                              ·73.98    B.357.80
  04/21/2021     Exporlsa                 -Cl!"""'                                                                                                                 1670
                                                            S56t109499927244     CARD3482
                 Exponso            No    EbGy              PURCHASE                     AUTMORl2ED ON   °""1ll oBay 0-11-(16937-12   408-3768151 CA               WelsForgo      1-Pun:IIIISoP-,tlon                    ·251.50    B.10&.30
  04/21/2021
                                                            S581110Sll85S2G20    CARD3462                                                                          1B70
  04/22/2021    Exponso             No    USPS              PURCHASE                     AUTHORIZED ON   04/21 USPS.COM CUCKNSHI        800-344-7779 DC            WelsFo,vo      Postaoe & Delvely                       -13.85    B.0C2.45


                                                                                             -t.llay11,202103:4t PtolGMT-07:00                                                                                                          ...
                 Case 19-05831-LA11                                 Filed 05/24/21                        Entered 05/24/21 15:44:38                                         Doc 217                     Pg. 17 of
                                                                                                            49
                                                                                Early American Numismatics / Dana Linett
                                                                                                     Transactton Report
                                                                                                           April2021


DATE            TRANSACTION   NtJII ADJ NAME              MEMOoOESall!'l1                                                                                           ACCOUNT       SfUT                               AMOllNT BAl»ICE
                lYPE
                                                          S3811 II l'2802S332 CARD 3462                                                                             1670
 04/22/2021     E,q,onso          No sicunnMad<et         PURCHASE                    AUTHORllED ON 04f.l2 SVCUAN MARKET           ELCAJON CA                       WolsForgo                                          ·31.85     6,010.60
                                                          POOOOOOOOl79825333 CARD 3"182                                                                             1670          - · Expcnse:Gas
 04/22/2021     Expenso           No Thomaston Place      PURCHASE                    AUTHORiieO ON 04/21 lliOMASTON PlACE AU          THOMASTON ME                 Wets Forgo    IIMllllOlyPu:chosoPos,po!l:lon       -41.00     5,969.60
                                                          558111156521!3438 CARD 3462                                                                               1670
 04IZ2J2l)21    Expenso           No Fodonl!Expn,,s       PURCHASE                    AUTHORIZED ON 04/20 FEDEX 407696374        80CM633339 TN                      WtlsF01110    Pmz,,go& OollWry                     -48.76     5.922.114
                                                          5581110508410175 CARD 3462                                                                                1670
 04t22/2021     Expenso           No                      PURCHASE                    AUTHORIZED ON 04/21 l.EI.ANDum.          919-644-1243 NC                      Walsl'argo    lnvon1o,yPurchmet PasljlS1!tlon      ·20.00     5,902.114
                                                          5301111838392886 CARD3462                                                                                 1670
 OCl22J2Q21     Expanse,          No                      PURCHASE                    AUTHORIZED ON 04/21 SHIPPING SAJNr·AUC        HTTPSSHIPPING IN                WollaFargo    Posta;a & Dollvo!y                   .,'14.76   5.B66.0S
                                                          5301111570346564 CARD 3462                                                                                1670
 04/23/2021     Exponso           No EbOy                 PURCHASE                    AUTHORIZED ON 04f.l2 ollay 0"00-00948-31   '"'8-3766151 CA                    WobFIIIUO     l"""110ly Pun:ltas8 Pas:pm!:lon      -66.55 5.BOl.53
                                                          5461112643465162 CARD 3462                                                                                1670
 04/23/2021     Exponso           No El>oy                PURCKASE                   AUTHORIZED ON 04f.l2 o&y D"1&-06947-8l>     400-3766151 CA                     WellsFIIIUO   1.-yPurchaSOPostp!!ll:lon            -7aD9      5.722.64
                                                          5461112n9745348 CARO 3462                                                                                 1970
 04/23/2021     Expenso           No                      RECURRING PAYMENT                AUTHORIZED ON 04/22 DIIH'GODADDY.COM            460-5056855 AZ           WolsFmuo      Sal!wam Expanso                      ·19.99     5.702.65
                                                          5461112531383852 CARD3462                                                                                 1670
 0,l/23/2021    Expense           No Ebay                 PURCKASE                   AUTHORllED ON 04/22 el!oy 0'20-00946-72     400-3766151 CA                     WolsF01110    l"""""'YPun:lmoPOSlpotlllon          -Ill.DO    5,621.85




                                                                                                                                                                                  --
                                                          $3811128311498399 CARD3462                                                                                1670
 04/23/2021     Expenso           No El>oy                PURCHASE                    AUTHORIZED ON 04/22 ollay O'OIH>6948-31    40&-3766151 CA                     WobF01110     l""1ffll<>IYPurchmetPOS1plllllon     <J7.76     5.583.119
                                                          5'61112643465182 CARD 3462                                                                                1670
 0412612021     P8ymun!           No EAHA                                                                                                                           W... Forgo                                       3,000.00     8,S83.B9
                                                                                                                                                                    1670
 0412812021     Expanse,          No RoraBarBndld!chon PURCKASE                        AUTHORIZED ON 04/24 Fl.ORA BAR AMO KITC           SAN DIEGO CA               WollaF01110   PorsonaJMools                        -52.26     8.531.63
                                                       $381115166220635 CARD 3462                                                                                   1670
 04/28/2021     Expon,a           No EbOy              PURCKASE                        AUTHORiieO ON 04/23 eBay 0'2$0095().9()       <CQB.3766151 CA                WoRsFmuo      inwnlDrY Pun:lmo Pos,po!illon        -79.00     6,451.73
                                                       S301113835494014 CARD3462                                                                                    1670
 04/28/2021     Expense           No El>oy             PURCHASE                        AUTHORIZED ON 04/23 EBAY,COM.'CC             686-749-3229 CA                 WobF01110     lnwnlory Purchmet POSOpo1lllon      ·570.83     7.680.00
                                                       SIGll 13549047564 CARD 3462                                                                                  1670
 04/28/2021     Expanse,          No El>oy             PURCHASE                        AUTHORIZED ON 04/23 e9oy 0"25-()6950,93        408-3766151 CA                WclsFIIIUO    lnvenloty Pu:tlloso Pos,pe,llloa    ·244.00     7,836.90
                                                       5381113839566560 CARD 3462                                                                                   1670
 04/28/2021     Expense           No Ebey              PURCHASE                        AUTHORIZED ON 04/ZJ eBay 0-14.()6952-26        <I00-3766151 CA               WobFIIIUO     lnwn1oly P-.SO Pos,pm!llcn          •142.89     7,494.21
                                                       S301113&l601641l3 CARO 3462                                                                                  1670
 04/28/2021     Expense           No Vons              PURCHASE                        AUTHORllED ON Ol/25 VONS 12119             SAN DIEGO CA                      WolsFe,;o     Personol Gn>coricl5                  -4a67      7,445.34
                                                       P0030111SS30G73B49 CARD 3462                                                                                 1670
 04l28/2021     Expense           No USPS              PURCHASE                        AUTHORIZED ON 04/23 USPS.COM CUCKIISHI             B00-344-7779 DC           WclsFB11JO    Po,rago & Do!llely                   ·1'-65     7,430.69
                                                       55811137536ll2019 CARD3462                                                                                   1670
 04/28/2021     Expenso           No SyQJmlMmia!I      PURCHASE                        AUTHORIZED ON 04/ZJ SVCUAN MARKET                ELCAJON CA                  Wel&Fargo     Awxnollile Exponsa:Gas               ·22.20     7,.ca8.49
                                                       POOD00000377301403 CARD 3462                                                                                 1670
 04/26/2021     Expenso           No                   PURCHASE                        AUTHORIZED ON Ol/25 7-ELEVEN              san Diogo CA POQ000000262991383 Walls Fargo      Personcl Groceries                   ·31.60     7,376.89
                                                       CARD3462                                                                                                     1670
 04/211'21)21   Exponoo           No Rldorol Expn,,s   PURCKASE                        AUTHORIZED ON 04/21 FEDEX407797623             B00-4633339 TN                WollsFB11JO   ~&Dall,o,y                           42-91      7,3,13.ll8
                                                       5301111471229278 CARD3462                                                                                    1670
 0412612021     Expenso           No Fodorol E>qxass   PURCHASE                        AUTHORl2EDON 04/22 FEDEX-40790Z!47             B00-4633339 TN                WobFIIIUO     P<lsloQo & DaQve,y                   •17.25     7,326.73
                                                       S301112<C692466l7 CARD 3462                                                                                  1670
 D412ll'2021    Expenso           No Fodorol Express   PURCHASE                        AUTHORllED ON 04/24 FEDEX408061167             600-4633339 TN                WebFBl1JO     Pamgo&Doewly                        -472.72     6,1!54.01
                                                       5461114496005780 CARD3462                                                                                    1670
 04!28/2021     Exponso           No                   PURCHASE                        AUTHORllED ON 04/23 SO 'VANON VOi.CAN!,           1177-417-4551 CA           Weis Forgo    Pe""'1111 Modlcol Expense           ~.00        6.554.01
                                                       S301113624857429 CARD 3462                                                                                   1670
 04/28/2021     Expense,          No                   PURCHASE                        AUTHORIZEDON 04/23 PY'WilloWAuc:llca        ll62-89S5700 NJ 5581113627292716 WollsFIIIUO   hMlnloryl'ul<hmo Po,:po,lllon       -364.00     6,170.01
                                                       CARD3462                                                                                                     1670
 04/28/2021     Expanso           No                   PURCHASE                        AUTHORllED ON 04/23 PAYPAL 'COlfllNENTA            402-005-7733 CA           WolsFB11JO    1-P-P~                               -37Jl5     6,132.06
                                                       S30111'4002274990 CARD3462                                                                                   1670




                                                                                                                                                                                  1--p~
 04/28/2021     Expansa           No                   PURCKASE                        AUTHORllED ON 04/24 lHE ORIGINAL PANCA             760-9431939 CA            WollsFIIIUO   Moai. An<1 Emonalnmon!               -42.82     6,089.24
                                                       5461114741013307 CARD3462                                                                                    1870
 04l26/2021     Expanso           No Cash              Cash aWlll>dmwal In Btilncll/SIDnl 04/2$'20211 t:27 AM 13490 PACIAC HIGHI.ANDS RANCH PKWY SAN DIEGO CA       WollsFargo    Pcrsono!Mlsc.                       ·125.00     5,964.24
                                                       3462                                                                                                         1670
 04/28/2021     Expansa           No Ebay              PURCHASE                        AUTHORIZED ON 04/ZJ ol!oy 0'06-06953-90        406-3768151 CA                WolaForgo                                         -340.01     5.624.23
                                                       5561113637831346 CARD 3462                                                                                   1670
 04/28/2021     Payme,t           No EAHA                                                                                                                           WolsFB11JO    A«:auntsRecefval>lo                3,000.00     6,624.23
                                                                                                                                                                    1670
 04/28/2021     Elq>e<lso         No Ebay              PURCHASE                        AUTHORIZED ON 04/27 al!oy 0"27--06970-73       408-3766151 CA                WobFe,;o      hMmloty Pun:haso POS1p81111an        •57.00     8,587.23
                                                       5561117570463164 CARD3462                                                                                    1670
 D4l2Sl2021     Expcnso           No Ebay              PURCHASE                        AUTHORIZED ON 04/27 ellny 0'01--0697+72        4-XX-XXXXXXX .CA              We!bFIIIUO    lnvonlolyPun:hosuPo,tpBlllfon       ·221.50     8,345.73
                                                       SS81117573460165 CARD3462                                                                                    11170
 04/28/2021     Expense           No USPS              PURCHASE                        AUTHORIZED ON 04/27 USPS.COM CI.ICKNSHI            8003'4-7779 DC            WolaFB11JO    Pos<ago & Da!Mlly                     ·7.95     a337.78
                                                       S3011176625B1410 CARD 3462                                                                                   1670
 04/28/2021     Expansa           No                    RECURRING PAYMENT                     AUTHORIZEDON 04/271NrQuldd!oobOnl               600-44&8846 CA        WobF01110                                          -28.00     8,309.78
                                                        SSB1117492502851 CARO 3462                                                                                  1670          -        E.q,or,se
 04121112021    Expanao           No Paypol            PURCHASE                        AUTHORIZED ON 04/27 PAYPAL •CJG13611 EB           402·935-7733 CA            WobFBlllO     hMmloty Pun:hosu Po,;lpe!illon     -304.95      11.004.83
                                                       558111756876B995 CAR03462                                                                                    1670
 04121112021

 04121112021
                Expansa

                Expansa
                                   No Vons

                                   No El>oy
                                                       PURCHASE
                                                        P0046111ll834263032 CARD3"182
                                                        PURCKASE
                                                                                       AUTHORIZEDON 04/2BVONS#2119

                                                                                       AUTHORIZED ON 04/27 cllay D"lll-06972-28
                                                                                                                                  SAN DIEGO CA

                                                                                                                                      -IOll-3766151 CA
                                                                                                                                                                    Wolal',ugo
                                                                                                                                                                    1670
                                                                                                                                                                    WallsF01110
                                                                                                                                                                                  """"""'-
                                                                                                                                                                                  lnvenioryP-P-,tlon
                                                                                                                                                                                                                       ·15.74

                                                                                                                                                                                                                      -540.00
                                                                                                                                                                                                                                  7,989.09

                                                                                                                                                                                                                                  7,449.09
                                                        SSBII 17577527480 CARD 3462                                                                                 1670
 04l2Sl2021     Exponso           No Ebay               PURCHASE                       AUTHORIZED ON 04/27 eBay 0"27-oGSl'0-74        40B-376&151 CA                WobFIIIUO     trwon:o,yP-Paslpell:lon             ·153.83     7,295.26
                                                        S5Bl117S70483164 CARD 3462                                                                                   lll'/0
 04/2S/2D21     Expno              No                   RECURRING PAYMENT                     AUTHORIZED ON 04/27 GOOGLE 'VouTi.be 1V            BSS-1138,3987 CA   WalaFIIIUO    satlwmvi,penoa                       -84.99 7,1113021,




                                       -
                                                        S5811177770ffl30 CARD3462                                                                                    lll'/0
 04l2lll2021    Expanso           No !!boy              PURCHASE                       AUTHORIZl!D ON 04/27 cllay 0'01-o697+73        409'171l6151 CA               WalsFmgo      1-P-Posq,erlllan                    •112.00     7,11B.l!7
                                                        S5Bl11'IS75403353 CARD 3462                                                                                 1670
 04/26/2021     Expanso            No                   PURCHASE                       AUTIIORlZED ON CMl29 CCSTCOGASI0482               CARLSBAD CA                WalsFBlllO    Aulomol,llol!xpansa:Gas              •29.75     7,088.52
                                                                                                                                                                    1871)
  _,            Expanso            No AmolOO.
                                                        P0048111959ll500CICMCAR03462
                                                        PURCHASE                       AUTHORIZED ON 04/27 AW.ZON.COM'AU5QZ6C                AMZN.COINBIU.    WA    W1bFBlllO
                                                                                                                                                                    lll'/0
                                                                                                                                                                                  O!lcaS,P,                            •39.88     7,048,118
                                                        S36l11BOCl5688'188 CARD 3462
  04M/2021      e.panso            No Paypol            PURCHASE                       AUTHORIZED ON 1)41211 PAYPM. "WII.LOWTRAN            40H3S-77:l:ICA          1va11&Fmvo    lnvonlol)IPurohasoP-'1flan           -30.00     7,018.66
                                                        5581118564500496 CARD3462                                                                                   lll'/0
  04M/2021       Expanso           No Applo.mm          PURCHASE                        AUTHORIZED ON 04/27 APPLE.COM/US             SOQ,67&,277SCA                 WalsFIIIUO    Tllephono E,q,onsa                              S.511.24

  0412912D21    .,..               No FedotalE,cpnss
                                                        S30l117n054048II CARD3462
                                                        PURCHASE
                                                        S S B l 1 1 - CARD3462
                                                                                       AUlllORIZED ON 04/2S FEDEX .co8315787          8CI0-4833339'1N
                                                                                                                                                                    1S70
                                                                                                                                                                    WolsF,ugo
                                                                                                                                                                    1B70
                                                                                                                                                                                  Pmtoga II DoMy
                                                                                                                                                                                                                     1.507.42
                                                                                                                                                                                                                      •174.47     5:m.77

  04/30/20a1    E,q,onso           No FodotalE,:plaso   PURCHASE                        AI.ITHORIZEDON 04l2II FEDEX40BS9Sl14          80Cl-4633339TN                WolsFmgo      "-11 Daltn:y                         -31.0S     5,305.71
                                                        $ 5 8 1 1 1 - CARD3462                                                                                      1870
  04t.lQ/2021    Expense           No Pl:neyl!owas      PURCHASE                        AUTHORIZED ON 04/Zi PITNEY BOWES PBP             &14-2SH444CT               WollsFargo    "-11 DalYII)'                       .700.00 4.SOS.71
                                                        5381119703585307 CARD:.482                                                                                   11l'/O
Tolllfl:r-Fc;o1S70                                                                                                                                                                                                   ,,m.a •·
                                                                                            WodaNCay,111)'19,2021 D3:C1 PMGMT-07:00                                                                                                    31<4
         Case 19-05831-LA11          Filed 05/24/21       Entered 05/24/21 15:44:38   Doc 217   Pg. 18 of
                                                            49
                                          Early American Numismatics / Dana Linett
                                                       Transaction Report
                                                           Apn12021


DATE   1RANSACT10N   N1JM ADJ NAME                                                                   AMOUNT BAlANCE
       T'll'E
  Case 19-05831-LA11              Filed 05/24/21    Entered 05/24/21 15:44:38       Doc 217   Pg. 19 of
                                                      49




                                        WELLS FARGO ACCOUNT
                                        BANK RECONCILIATION*

Balance per bank statement dated:

Plus deposits in transit (a):

            Deposit Date                      Deposit Amount



            SEE ATTACHED BANK RECONCILA T/ON

            Total deposits in transit                                           $

Less outstanding checks (a):

             Check Number       Check date   Check Amount




            Total outstanding checks                                            $

Bank statement adjustments-

Adjusted bank balance                                                           $
            Case 19-05831-LA11                         Filed 05/24/21               Entered 05/24/21 15:44:38                   Doc 217      Pg. 20 of
5/1912021
                                                                                      49

                                                                  Early American Numismatics / Dana Linet!

                                                                   Wells Fargo 1670, Period Ending 04/30/2021

                                                                            RECONCILIATION REPORT

                                                                             Reconciled on: 05/19/2021
                                                                 Reconclled by: sdaccountingservices@cox.net null
 Any changes made to transactions after this date aren't Included in this report.

 Summary                                                                                                                                                    USD

 Statement beginning balance_ _     ·=--------·                        ·----··-----                                 _5,379.40                      .
 Checks
 Depositsand
          andpayments  cleared
              other credits     ( 1(10}
                            cleared 3_  4)
                                         _=_-_
                                             --_-_
                                                 - -_
                                                    --_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _•.-22,060.57
                                                                                                                    , 201086.88
 Statement ending balance                                                                                            • 3,405.71

 Uncleared transactions as of 0 4 / 3 0 / 2 0 2 1 . - - - - - - - · - - - - - · - · · - - - - ·                            _ _ _ _ _ _ _ _ _ _ _ _ 1,200.00
 Register balance as of 04/30/2021 ___ ,______________                                                              _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _4,605.71
 Cleared transactions after 04/30/2021                                       ------------------='0.00
 Unclearedtransaclionsalter04/30/2021
 Register balance as ofOS/19/2021 _ _ _-
                                       _ -_
                                          -_--
                                             _-_-_-_
                                                   -_--
                                                      _-_-_-_
                                                            -_--
                                                               _-_-_
                                                                   -_-_
                                                                      --_-
                                                                         _-_
                                                                           -_-_
                                                                              --_-
                                                                                 _-_
                                                                                   -_-_
                                                                                      --_-
                                                                                         _-_
                                                                                           -_·5
                                                                                              __,0
                                                                                                 _0 6_
                                                                                                   __ .-401.16
                                                                                                       87



 Details

 Checks and payments cleared (134)

  DATE                               TYPE                                REF NO.                         PAYEE                                  AMOUNT (USO)
 04/01/2021                          Expense                                                             Ebay                                            -443.30
 04/01/2021                          Expense                                                             USPS                                             -55.50
 04/01/2021                          Expense                                                             Ebay                                            -2n.oo
 04/01/2021                          Expense                                                             Ebay                                            -324.49
 04/01/2021                          Expense                                                             Ebay                                             ·29.50
 04/01/2021                          Expense                                                             Ebay                                             -58.86
 04/01/2021                          Expense                                                             Postal Comer                                    -382.00
 04/01/2021                          Expense                                                                                                             -400.00
 04/02/2021                          Expense                                                             Ebay                                          -1,127.88
 04/02/2021                          Expense                                                             Google                                           ·12.00
 04/02/2021                          Expense                                                             Google                                           -30.00
 04/02/2021                          Expense                                                                                                             -239.00
 04/02/2021                          Expense                                                                                                              ·23.11
 04/05/2021                          Expense                                                             Ebay                                             ·90.95
 04/05/2021                          Expense                                                             USPS                                            -209.00
 04/05/2021                          Expense                                                             Ebay                                          ·1,117.50
 04/05/2021                          Expense                                                             USPS                                             -60.70
 04/05/2021                          Expense                                                                                                                -4.57
 04/05/2021                          Expense                                                             Amazon                                             -4.28
 04/05/2021                          Expense                                                             Slater Bros                                     -166.44
 04/05/2021                          Expense                                                             Google                                           -12.00
 04/05/2021                          Expense                                                             Ebay                                            -350.10
 04/07/2021                          Expense                                                             USPS                                            -241.05
 04/07/2021                          Expense                                                             Ebay                                             -33.51
 04/07/2021                          Expense                                                                                                              -55.00
 04/07/2021                          Expense                                                             Federal Express                                 -169.54
 04/07/2021                          Expense                                                             Ebay                                            -743.55
 04/08/2021                          Expense                                                             Ebay                                            -122.90
 04/08/2021                          Expense                                                             Amazon                                          -43.00
 04/08/2021                          Expense                                                             Ebay                                           -604,10
 04/08/2021                          Expense                                                             USPS                                            -69.95
 04/08/2021                          Expense                                                             Paypal                                          ·16.00
 04/08/2021                          Expense                                                             Ebay                                             -30.99
 04/08/2021                          Expense                                                             Federal Express                                  -17.25
 04/08/2021                          Expense                                                             Federal Express                                  -59.69
 04/08/2021                          Expense                                                             Ebay                                           -207.00
 04/09/2021                          Expense                                                             Sycuan Market                                   -38.55
 04/09/2021                          Expense                                                             USPS                                             ·16.25
 04/09/2021                          Expense                                                             Federal Express                                  -92.01
 04/12/2021                          Expense                                                             Ebay                                             -74.71
 04/12/2021                          Expense                                                             Ebay                                            -47.49
 04/12/2021                          Expense                                                             Ebay                                           ·291.32
 04/12/2021                          Expense                                                             Costco                                          ·52.39
 04/12/2021                          Expense                                                             USPS                                            -n.45

                                                                                                                                                               1/4
            Case 19-05831-LA11    Filed 05/24/21     Entered 05/24/21 15:44:38           Doc 217   Pg. 21 of
                                                       49
5/19/2021
  DATE                 TYPE                REF NO.               PAYEE                               AMOUNT (USD)
 04/1212021            Expense                                   Costco                                     -291.62
 04/12/2021            Expense                                   Federal Express                             -72.74
 04/13/2021            Expense                                   Dropbox                                     -11.99
 04/13/2021            Expense                                                                                ·9.67
 04/14/2021            Expense                                   Federal Express                             -51.93
 04/14/2021            Expense                                   Federal Express                            -234.80
 04/14/2021            Expense                                   Paypal                                      -13.99
 04/14/2021            Expense                                   USPS                                       -150.05
 04/15/2021            Expense                                   Ebay                                        -95.00
 04/15/2021            Expense                                   Ebay                                       -362.97
 04/15/2021            Expense                                   Ebay                                        -18.00
 04/15/2021            Expense                                   USPS                                        -21.50
 04/15/2021            Expense                                   Ebay                                       -116.00
 04/15/2021            Expense                                   Federal Express                             -17.25
 04/15/2021            Expense                                   Truefiling Court                            -21.00
 04/16/2021            Expense                                   Stater Bros                                -118.29
 04/16/2021            Expense                                                                               -39.99
 04/16/2021            Expense                                  Federal Express                              -77.84
 04/16/2021            Expense                                  USPS                                         -65.70
 04/16/2021            Expense                                  Dropbox                                      -11.99
 04/16/2021            Expense                                  Sycuan Market                                -35.20
 04/19/2021            Expense                                                                               -22.79
 04/19/2021            Expense                                   Federal Express                             -26.09
 04/19/2021            Expense                                   Postal Comer                                -57.60
 04/19/2021            Expense                                                                               -52.99
 04/19/2021            Expense                                   Federal Express                            -252.38
 04/19/2021            Expense                                   Costco                                     -125.59
 04/19/2021            Expense                                   Ebay                                       -105.20
 04/19/2021            Expense                                   Dropbox                                     ·11.99
 04/19/2021            Expense                                   Ebay                                     -1,460.00
 04/19/2021            Expense                                   Ebay                                        -68.00
 04/19/2021            Expense                                   Midas                                      -32.53
 04/19/2021            Expense                                   University Archives                       -301.92
 04/19/2021            Expense                                                                                -8.67
 04/19/2021            Expense                                   Midas                                      ·26.69
 04/20/2021            Expense                                                                               -79.83
 04/20/2021            Expense                                   Ebay                                      -180.00
 04/21/2021            Journal             61                                                              -500.00
 04/21/2021            Expense                                   Ebay                                      -231.00
 04/21/2021            Expense                                   Federal Express                             -73.96
 04/21/2021            Expense                                                                             ·106.00
 04/21/2021            Expense                                   Ebay                                      -251.50
 04/21/2021            Expense                                   Ebay                                        -79.00
 04/21/2021            Expense                                   USPS                                      -146.85
 04/22/2021            Expense                                   USPS                                       -63.85
 04/22/2021            Expense                                   Thomaston Place                            -41.00
 04/22/2021            Expense                                                                              -20.00
  04/22/2021           Expense                                   Federal Express                            -46.76
  04/22/2021           Expense                                                                              -34.76
 04/22/2021            Expense                                   Sycuan Market                              ·31.85
  04/23/2021           Expense                                   Ebay                                       -37.76
  04/23/2021           Expanse                                   Ebay                                       -81.00
  04/23/2021           Expense                                   Ebay                                       -66.55
  04/23/2021           Expense                                   Ebay                                       -7B.B9
  04/23/2021            Expense                                                                             -19.99
  04/26/2021           Expense                                                                              -37.95
  04/26/2021           Expense                                                                              -42.B2
  04/26/2021           Expense                                   Cash                                      -125.00
  04/26/2021            Expense                                  Flora Bar and kitchen                       ·52.26
  04/26/2021            Expense                                  Ebay                                      ·340.01
  04/26/2021            Expense                                  Ebay                                       •79.SO
  04/26/2021            Expense                                  Ebay                                      -570.83
  04/26/2021            Expense                                  Ebay                                      -244.00
  04/26/2021            Expense                                  Ebay                                      -142.69
  04/26/2021            Expense                                  Vons                                       -48.87
  04/26/2021            Expense                                  USPS                                       -14.65
  04/26/2021            Expense                                  Sycuan Market                              -22.20
  04/26/2021            Expense                                                                             -31.60


                                                                                                                  2/4
            Case 19-05831-LA11                        Filed 05/24/21     Entered 05/24/21 15:44:38                Doc 217   Pg. 22 of
                                                                           49
5119/2021
  DATE                              TYPE                       REF NO.               PAYEE                                    AMOUNT (USO)
  04/26/2021                        Expense                                          Federal Express                                 -32.91
  04/26/2021                        Expense                                          Federal Express                                 -17.25
  04/26/2021                        Expense                                          Federal Express                                -472.72
  04/26/2021                        Expense                                                                                         -300.00
  04/26/2021                        Expense                                                                                         -384.00
  04/28/2021                        Expense                                          Paypal                                         -304.95
  04/28/2021                        Expense                                          Ebay                                            -57.00
  04/26/2021                        Expense                                          Ebay                                           -221.50
  04/28/2021                        Expense                                          USPS                                             -7.95
  04/28/2021                        Expense                                                                                          -64.99
  04/28/2021                        Expense                                          Ebay                                            ·112.00
  04/28/2021                        Expense                                          Vons                                             ·15.74
  04/28/2021                        Expense                                          Ebay                                            •540.00
  04/28/2021                        Expense                                          Ebay                                            -153.83
  04/28/2021                        Expense                                                                                           -28.00
  04/29/2021                        Expense                                         Amazon                                            -39.86
  04/29/2021                        Expense                                         Paypal                                            -30.00
  04/29/2021                        Expense                                         Apple.com                                      -1,507.42
  04/29/2021                        Expense                                         Federal Express                                  -174.47
  04/29/2021                        Expense                                         Costco                                            -29.75
  04/30/2021                        Expense                                         Federal Express                                   -31.06
  04/30/2021                        Expense                                         Pitney Bowes                                     -700.00

  Total                                                                                                                         -22,060.57

  Deposits and other credits deared (10)

  DATE                              TYPE                       REF NO.               PAYEE                                    AMOUNT (USO)
  04/01/2021                        Receive Payment                                  EAHA                                          4,000.00
  04/02/2021                        Deposit                                                                                           10.00
  04/02/2021                        Deposit                                                                                          239.00
  04/05/2021                        Deposit                                                                                        1,117.88
  04/06/2021                        Receive Paymenl                                  EAHA                                          5,000.00
  04/15/2021                        Deposit                                          Scripps Medical Foundation                       10.00
  04/15/2021                        Deposit                                         /Scripps Medical Foundation                       10.00
  04/21/2021                        Journal                    60                                                                  3,700.00
  04/26/2021                        Receive Payment                                  EAHA                                          3,000.00
  04/28/2021                        Receive Payment                                  EAHA                                          3,000.00

  Total                                                                                                                          20,086.88


  AddHional lnfonnatlon

  Uncleared deposits and other credits as of 04/30/2021

  DATE                              TYPE                       REF NO.               PAYEE                                    AMOUNT (USO)
  11/13/2020                        Check                      1244                                                                1,200.00

  Total                                                                                                                           1,200.00
  Case 19-05831-LA11                    Filed 05/24/21             Entered 05/24/21 15:44:38                     Doc 217      Pg. 23 of
                                                                     49




                                               D. SUMMARY SCHEDULE OF CASH

   ENDING BALANCE FOR PERIOD:

                GENERALACCOUNT4446                                                               $ 16,627.40
                PAYROLL A COUNT 4453                                                             $    100.00
                TAX ACCOUNT 4461                                                                 $    100.00
                WELLS FARGO ACCOUNT 1670                                                         $ 4,605.71
                PETTY CASH                                                                       $
                COSTCO CASH CARD 3850                                                            $
                WALMART CASH CARD 4456                                                           $
                WALMART CASH CARD 6211                                                           $
                WALMART CASH CARD 6229

                                                                                                 $ 21,433.11




   TOTAL CASH AVAILABLE

*Specify the fund and the type of holding (i.e. CD, Savings Account, Investment Securities, etc.), and the depository name,
location, and account number.
**Attach exhibit itemizing all petty cash transactions.




NOTE: Attach copies of monthly account statements from financial institutions for each account
 Case 19-05831-LA11       Filed 05/24/21     Entered 05/24/21 15:44:38                    Doc 217                Pg. 24 of
                                               49




                  2. STATUS OF PAYMENTS TO SECURED CREDITORS, LESSORS,
                        AND OTHER PARTIES TO EXECUTORY CONTRACTS


                           FREQUENCY                               POST-PETITION
                          OF PAYMENTS        AMOUNT OF             PAYMENTS NOT
 CREDITOR LESSOR, ETC.      (Mo./Qtr.)        PAYMENT              MADE {NUMBER)                              TOTAL DUE
PHH Mortaar,e             Monthlv        $          7,166.41                                      13 $           93,163.33
US Bank - HELOC           Monthly        $          2,600.00                                      13 $           33,800.00




                                                               TOTAL DUE                                  $     126,963.33




                                     3. TAX LIABILITIES

FOR THE REPORTING PERIOD:                                                                                 $           -.
                          GROSS SALES SUBJECT TO SALES TAX                                                $
                          TOTAL WAGES PAID                                                                $


                                            TOTAL POST-                                                      DATE
                                         PETITION AMOUNTS            AMOUNT                               DELINQUENT
                                               OWING                DELINQUENT                            AMOUNT DUE
FEDERAL WITHHOLDING                      $                -
STATE WITHHOLDING                        $                -
FICA - EMPLOYER'S SHARE                  $                -
FICA - EMPLOYEE'S SHARE                  $                -
FEDERAL UNEMPLOYMENT                     $                -
STATE EMLOYERS TAX                       $                -
SALES AND USE                            $                -                ..
REAL PROPERTY                            $                -    $                     .:   --      -" -           --   . -J
                                                                                '•.         '"'     -
OTHER: (SPECIFY)
TOTAL                                    $                -    $                -, ,,,, .... ......
                                                                                            ~         ~
        Case 19-05831-LA11                    Filed 05/24/21           Entered 05/24/21 15:44:38                            Doc 217         Pg. 25 of
                                                                         49




                                           4. AGING OF ACCOUNTS PAYABLE AND ACCOUNTS RECEIVABLE

                                                     ACCOUNTS PAYABLE*                   ACCOUNTS RECEIVABLE

30 days or less
31-60days
                                                     (POST-PETITION ONLY)               Pre-Petition
                                                                                                        /;:tttiui
                                                                                                        $-  ., - -   ....
61-90days
91-120days
Over 120 days
Totals                                               $                         -    $               -   $ ~,
                                                                                                                J
                                                                                                                    lol...fl

5. INSURANCE COVERAGE

                                                                                                          POLICY
                                                                                     AMOUNTOF           EXPIRATION PREMIUM PAID
                                                         NAME OF CARRIER '           COVERAGE              DATE       THROUGH
General Uability- Real Prop. - Residence             Chubb                          $ 4,478,000.00          6121/2021    5127/2021
General Uability- Personal Property                  Chubb                          $ 2,239,000.00          6121/2021    5127/2021
Extended Uability
General Uability- Vehicles                           Chubb                                                     6121/2021               5127/2021




6. UNITED STA TES TRUSTEE QUARTERLY FEES
(TOTAL PAYMENTS)

                                                                                                                                                   Qtrly Fee Sb11
                  Qtrly Period Ending                    Total Disbursements            QtrlyFees         Date Paid                Amount Paid         Owing

                                         9/30/2019                                  $         325.00           11/20/2019      $         325.00
                                        1213112019                                  $         975.00            1/2212020      $         975.00
                                         313112020                                  $         975.00             51512020      $         975.00
                                         6130/2020                                  $         975.00            7129/2020      $         975.00
                                         9/30/2020                                  $         325.00           10/30/2020      $         325.00
                                        12131/2020                                  $         975.79            1120/2021      $         975.79
                                         3131/2021                                  $         649.21            4/1412021      $         629.21


*Post-Petition Accounts Payable should not include professionals' fees and expenses which have been incurred but
not yet awarded by the court. Past-Petition Accounts Payable should include professionals' fees and expenses
authorized by Court Order but which remain unpaid as of the close of the period of the report.
 Case 19-05831-LA11                   Filed 05/24/21            Entered 05/24/21 15:44:38              Doc 217         Pg. 26 of
                                                                  49




                          7. SCHEDULE OF COMPENSATION PAID TO INSIDERS

                                        Date of Order
                                         Authorizing              Authorized Gross           Gross Compensation
        Name of Insider                 Compensation               Compensation              Paid During the Month

NIA




                                                                                                               I




* Please indicate how compensation was identified in the order (e.g. $1,000/wk; $2,500/mo)




                         8. SCHEDULE OF OTHER AMOUNTS PAID TO INSIDERS

                                        Date of Order
                                         Authorizing                                         Amount Paid During the
       Name of Insiders                   Payment                     Description                   Month

Dana Unett                                      1212/2.019    Mortgage                       $                     -
Dana Unett                                      1212/2019     Medical Expense                $               280.00
Dana Unett                                      1212/2019     Utilties                       $               352.43
Dana Linett                                     1212/2019     Personal Misc.                 $               825.00
Dana Linett                                     1212/2019     Groceries                      $               428.60
Dana Linett                                     1212/2019     Personal Meals                 $                65.50
Dana Linett                                     1212/2019     HELOC                          $                     -
Dana Unett                                      1212/2019     Personal Clothing              $                     -
        Case 19-05831-LA11                      Filed 05/24/21   Entered 05/24/21 15:44:38     Doc 217         Pg. 27 of
                                                                   49




                                                9. PROFIT AND LOSS STATEMENT
                                                     (ACCRUAL BASIS ONLY)
                                                                                                Cumulative
                                                                        Current Month          Post-Petition
Sales/Revenue:
          Gross Sa/es/Revenue

Cost of Good Sold:
          Beginning Inventory at cost
          Purchases
          Less: Ending Inventory at costs
          Cost of Goods Sold (COGS)                                                $0.00                  $0.00

Gross Profit                                                        $                      $

            Other Operating Income (Itemize)

                                                                    SEE ATTACHED
Operating Expenses:
           Payroll - Insiders                                       $
           Payroll - Other Employees                                $
           Payroll Taxes                                            $
           Other Taxes (Itemize)                                    $
           Depreciation and Amortization                            $
           Rent Expense - Real Property                             $
           Insurance
           Real Property Taxes
           Telephone and Utilities                                  $
           Repairs and Maintenance                                  $
           Travel and Entertainment (Itemize)                       $
           Miscellaneous Operating Expenses (Itemize)               $
              Bank service charge                                   $

            Total Operating Expenses                                $                      $

            Net Gain!(Loss) from Operations                         $                      $

Non-Operating Income:
          Interest Income
          Net Gain on Sale of Assets (Itemize)
          Other (Itemize)
          Total Non-Operating Income                                $                      $

Non-Operating Expenses:
          Interest Expense                                          $                      $
          Legal and Professional (Itemize)                          $                      $
          Other (U.S. TRUSTEE FEES)                                 $
          Total Non-Operating Expenses                              $                      $

Net lncomel(Loss)                                                   $                      $




      (Attach exhibit listing all itemizations required above)
         Case 19-05831-LA11            Filed 05/24/21       Entered 05/24/21 15:44:38   Doc 217   Pg. 28 of
                                                              49


                                   Early American Numismatics/ Dana Linett
                                                        Profit and Loss
                                                            April 2021



                                                                                                          TOTAL
Income
 Ebay Sales                                                                                             1,177.79
 Merchandise Sales                                                                                      6,438.95
 Non auction sales through EAHA                                                                        21,609.44
Total Income                                                                                          $29,226.18
Cost of Goods Sold
 Cost of Goods Sold                                                                                    i0,759.06
 Merchant Account Fees                                                                                     75.95
Total Cost of Goods Sold                                                                              $10,835.01
GROSS PROFIT                                                                                          $18,391.17
Expenses
 Automobile Expense
  Gas                                                                                                     209.94
             & Maintenance                                                                                 59.22
 Total Automobile Expense                                                                                269.16
 Bank Service Charges                                                                                      15.00
 Bookkeeping                                                                                              937.50
 Commerical Loan Payment                                                                                1,079.71
 Dues & Subscriptions                                                                                     109.00
 Equalization Payment to B.Linet                                                                        5,000.00
 Insurance Expense
  Auto                                                                                                    220.82
  Excess                                                                                                   70.22
  Homeowners                                                                                              887.47
 Total Insurance Expense                                                                                1,178.51
 Meals and Entertainment                                                                                   65.93
 Office Supplies                                                                                          560.18
 Postage & Delivery                                                                                     4,585.14
 Professional Fees
  Legal                                                                                                9,485.99
 Total Professional                                                                                    9,485.99
 Software Expense                                                                                         201.94
 Telephone Expense                                                                                      1,558.07
 US Trustee Quarterly Fees                                                                                649.21
 Utilities
  Cable & Internet                                                                                       284.42
  Electricity                                                                                             68.01
 Total Utilities                                                                                         352.43
Total Expenses ·                                                                                     $26,047.n
NET OPERATING                                                                                          -7,656.60
NET INCOME                                                                                           $-7,656.60




                                           Thursday, May 20, 2021 10:12 AM GMT-07:00                        1/1
            Case 19-05831-LA11                   Filed 05/24/21            Entered 05/24/21 15:44:38                      Doc 217          Pg. 29 of
                                                                             49

                                       Early American Numismatics/ Dana Linett
                                                                      Profit and Loss
                                                         September 30, 2019 - April 30, 2021



                                                                                                                                                                                   TOTAL
 Income
  Auction Sales through EAHA                                                                                                                                      545,295.85
  Consigned Sales                                                                                                                                                 107,912.89
  Ebay Sales                                                                                                                                                           47,331.71
  Merchandise Sales                                                                                                                                                    22,322.10
  Non auction sales through EAHA                                                                                                                                       21,609.44
Total Income                                                                                                                                                                                      .99
 Cost of Goods Sold
  Cost of Goods Sold                                                                                                                                             217,933.49
  Grading Fee                                                                                                                                                                      742.00
  Merchant Account Fees                                                                                                                                                            119.87
  Sellers Fees                                                                                                                                                             2,072.75
 Total Cost of Goods Sold                                                                                                                        $220,868.11
--·~-~--·-¥------·-·--··---~·--··-------·---·-------·----·--·--·--~-----·----·-----~~--·----------···---.,--·~-----·-·--·---··----·--·--·---···--·---·--···----·-
 GROSS PROFIT                                                                                                                                    $523,603.88
 Expenses
  Advertising and Promotion                                                                                                                                                       492.50
  Automobile Expen.se
 . Gas                                                                                                                                                                     1,912.85
   Parking                                                                                                                                                                             95.25
   Registration                                                                                                                                                                   720.00
   Repairs & Maintenance                                                                                                                                                          655.38
   Roadside Assitance                                                                                                                                                              105.00
  Total Automobile    FYri,,:,n~,,,.                                                                                                                                       3,488.48
  Bank Service Charges                                                                                                                                                            393.03
  Bookkeeping                                                                                                                                                         15,088.50
  Commerical Loan Payment                                                                                                                                             26,471.81
  Computer and Internet Expenses                                                                                                                                           1,013.25
  Contract Labor                                                                                                                                                                  235.00
  Court Expenses                                                                                                                                                                 347.37
   Dues & Subscriptions                                                                                                                                                    1,747.09
  Equalization Payment to B.Linet                                                                                                                                     85,000.00
  HELOC Payment                                                                                                                                                      13,786.90
   Insurance Expense                                                                                                                                                      3,322.96
   Auto                                                                                                                                                                   2,338.24
   Dental                                                                                                                                                                         600.93
   Earthquake                                                                                                                                                             3,183.20
   Excess                                                                                                                                                                        846.68
   Health                                                                                                                                                                        406.50
   Homeowners                                                                                                                                                             8,871.50
                                                                                                                                             ...................................................................
  Total Insurance Expense                                                                                                                                            19,570.01
  Janitorial Expense                                                                                                                                                             250.00




                                                      Thursday, May 20, 202110:13 AM GMT-07:00                                                                                               1/2
                       Case 19-05831-LA11                                                                                                                   Filed 05/24/21                                                                                Entered 05/24/21 15:44:38                                                                                                                                         Doc 217                                                     Pg. 30 of
                                                                                                                                                                                                                                                            49

                                                                                                                     Early American Numismatics / Dana Linett
                                                                                                                                                                                                                                      Profit and Loss
                                                                                                                                                                                          September 30, 2019 - April 30, 2021



                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     TOTAL
 Meals and Entertainment                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              2,747.30
 Mortgage Payment                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    36,890.30
 Office Supplies                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     10,511.36
 Paralegal Assistance                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 7,648.50
 Pest Control                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           248.85
 PO Box Rental                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        1,501.00
 Postage & Delivery                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  43,361.37
 Professional Fees                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    5,500.00
  Legal                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             358,374.24
 Total Professional                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 363,874.24
 Repairs and Maintenance                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 10,981.17
 Safe Deposit Box Rental                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  1,314.95
 Sales Tax Paid                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             568.87
 Security Alarm                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           1,692.29
 Software Expense                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         4,122.89
 Taxes
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     660.57
   ...................................................:..................................................................................................................................................................................................................................................................................................................................................................................................................................................................................
 Total Taxes                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         660.57
 Telephone Expense                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           4,587.00
 Travel                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      1,234.55
 US Trustee Quarterly Fees                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   5,200.00
 Utilities                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     777.10
  Cable & Internet                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           5,590.19
  Electricity                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                6,100.29
  Propane                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       65.00
  Trash                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      2,463.19
  Water                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      5,051.71
 Total Utilities                                                                                                                                                                                                                                          20,047.48
                                                                                                                                                                                  ---·--·------·-·-·------------·-----·---··-----·-------------------·-·---··-··----
Total Expenses                                                                                                                                                                                                                                         $685,076.63
NET OPERATING INCOME                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            -161,472.75
NET INCOME                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              $-161,472.75




                                                                                                                                                                                 Thursday, May 20, 202110:13 AM GMT-07:00                                                                                                                                                                                                                                                                                                                   2/2
  Case 19-05831-LA11                 Filed 05/24/21      Entered 05/24/21 15:44:38   Doc 217   Pg. 31 of
                                                           49



                                             10. BALANCE SHEET
                                           (ACCRUAL BASIS ONLY)

ASSETS                                                    Current Month End
Current Assets:
           Unrestricted Cash                              $
           Restricted Cash                                $
           Accounts Receivable                            $
           Inventory                                      $
           Notes Receivable                               $
           Inventory                                      $
           Notes Receivable                               $
           Prepaid Expenses: Legal                        $
           Other (Itemize)                                $
           Total Current Assets                                               $

                                                              SEE ATTACHED
Property, Plant, and Equipment                            $
Accumulated Depreciation/Depletion
           Net Property, Plant, and Equipment                                 $

Other Assets (Net of Amortization):
          Due fromm Insiders                              $
          Other (Itemize)                                 $
          Property held for Sale - Wise Rd                $
          Total Other Assets                                                  $

TOTAL ASSETS                                                                  $
                                                                              $
LIABILITIES
Postpetition Uabilities:
            Accounts Payable                              $
            Taxes Payable                                 $
            Notes Payable                                 $
            Professional Fees                             $
            Secured Debt                                  $
            Other (Itemize)                               $
               Accrued Branch Manager Payroll             $
               Accrued payroll                            $
               Deferred Revenue                           $
               Garnishments                               $
               Health Insurance Uabilities                $
            Total Postpetition Uabilities                                     $

Prepetition Uabilities:
            Secured Uabilities                            $
            Priority Uabilities                           $
            Unsecured Uabilities                          $
            Other (Itemize)                               $
            Total Prepetition Uabilities                                      $

TOTAL LIABILITIES                                                             $

EQUITY:
        Prepetition Owners' Equity                        $
        Postpetition ProfiV(Loss)                         $
        Direct Charges to Equity
TOTAL EQUITY                                                                  $

TOTAL LIABILITIES & EQUITY                                                    $
          Case 19-05831-LA11               Filed 05/24/21          Entered 05/24/21 15:44:38                Doc 217        Pg. 32 of
                                                                     49

                                     Early American Numismatics / Dana Linett
                                                              Balance Sheet
                                                            As of April 30, 2021



                                                                                                                                       TOTAL
 ASSETS
  Current Assets
   Bank Accounts
    Costco Cash Card 3850                                                                                                                0.00
    Petty Cash                                                                                                                         400.00
    US Bank 4446 - General                                                                                                          16,627.40
    US Bank 4453 - Payroll                                                                                                             100.00
    US Bank 4461 - Tax                                                                                                                 100.00
    Wal mart Money Card 4104                                                                                                             0.00
    Walmart Money Card 4556                                                                                                            755.42
    Walmart Money Card 6211                                                                                                            -10.00
    Walmart Money Card 6229                                                                                                              -7.60
    Wells Fargo 1670                                                                                                                 4,605.71
   Total Bank Accounts                                                                                                            $22,570.93
   Accounts Receivable
    Accounts Receivable                                                                                                             51,644.13
---·--·--· _, -·--~---- -- -------
            "'"

      Total Accounts Receivable
   Other Current Assets
    Holding Account Transfer                                                                                                        17,459.87
    Inventory Asset                                                                                                                -33,178.00
    Inventory Prepetition                                                                                                       1,277,478.50
    Inventory Purchase Postpetition                                                                                               169,802.60
    Prepetitjon Assets
     Legal Retainer - Denise Lynch                                                                                                     500.00
     Legal Retainer - Mary Lehman                                                                                                    1,500.00
                  ~


     Loan to son-in-law made by ex-w                                                                                              104,000.00
     Mens Clothing                                                                                                                     850.00
     Prepaid Legal Fees                                                                                                            14,807.00
     TD Ameritrade SEP/IRA                                                                                                           4,500.00
--·-,,---·-··--·---··--------···-------·---------·-·-·------------·---------···---------------------------------·-----·-----··--···----·-··-·--
    Total Prepetition Assets                                                                                                      126,157.00
   Total Other            Assets                                                                                               $1,557,719.97
  Total Current Assets                                                                                                         $1,631,935.03




                                         Accrual Basis Thursday, May 20, 2021 10:14 AM GMT-07:00                                         1/4
         Case 19-05831-LA11           Filed 05/24/21          Entered 05/24/21 15:44:38       Doc 217   Pg. 33 of
                                                                49

                                 Early American Numismatics / Dana Linett
                                                         Balance Sheet
                                                       As of April 30, 2021



                                                                                                                                         TOTAL
 Fixed Assets
 Ford Material Held in Trust                                                                                            2,425,000.00
 Prepetition Fixed Assets                                                                                                              -676.88
  1481 O Rancho Santa Fe Farms Hom                                                                                      2,800,000.00
  1964 Ford Mustang                                                                                                                 5,000.00
  1997 Stratus 22' Boat                                                                                                             6,000.00
  2003 Chevy Suburban                                                                                                              4,500.00
  2013 Chevy Malibu                                                                                                                 7,500.00
  2014 Craftsman 24hp mower                                                                                                              500.00
  Homegoods & Appliances                                                                                                        15,150.00
  Numismatic Items - Non Inventor                                                                                           524,000.00
  Office Furniture-                                                                                                                 1,700.00
 Total                Fixed Assets                                                                                      3,363,673.12
                                                                                                        ........... ..................................... ...... .
                                                                                                                   .-                                ._


Total Fixed Assets                                                                                                $5,788,673.12
 Other Assets
 Due from EES                                                                                                                            200.00
 Total Other Assets                                                                                                                  $200.00
TOTAL ASSETS                                                                                                      $7,420,808.15




                                     Accrual Basis Thursday, May 20, 202110:14 AM GMT-07:00                                                      2/4
          Case 19-05831-LA11            Filed 05/24/21         Entered 05/24/21 15:44:38       Doc 217   Pg. 34 of
                                                                 49

                                  Early American Numismatics/ Dana Linett
                                                          Balance Sheet
                                                        As of April 30, 2021



                                                                                                                      TOTAL
LIABILITIES AND EQUITY
 Liabilities
 Current Liabilities
  Other Current Liabilities
   Accrued Legal Fees                                                                                          310,701.32
   PrePetition Adv on Consigned                                                                                119,940.00
  Total Other Current Liabilities                                                                            iD"t,;)U,l;l't   .32
 Total Current Liabilities                                                                                   $430,641.32
 Long-Term Liabilities
  Prepetition Liabilities
   Bank of America Credit Card                                                                                   60,367.83
   Barbara Linett                                                                                           2,331,778.00
   Beatrice Snider, Esq.                                                                                       884,054.79
   Citi Advantage Credit Card                                                                                    86,401.52
   Citi Costco Credit Card                                                                                       73,602.70
   Deborah Linett                                                                                              259,231.16
   Franchise Tax Board                                                                                             4,000.00
   Internal Revenue Service                                                                                      30,000.00
   JP Morgan Credit Card                                                                                         61,978.70
   Julia Garwood, Esq                                                                                          113,000.00
   Linda Cianciolo, Esq                                                                                            3,000.00
   Linda Papst deleon, Esq                                                                                     108,685.00
   Popular Mortgage                                                                                         1,322,324.46
   Stephen Temko, Esq                                                                                              4,723.00
   US Bank Commercial                                                                                         250,000.00
   US Bank Credit Card 0561                                                                                     47,939.01
   US Bank Credit Card 1694                                                                                        2,440.24
   US Bank Credit Card 5704                                                                                     20,798.18
   US Bank Credit Card 6031                                                                                      19,304.25
   Us Bank Credit Card 7212                                                                                      12,978.00
   US Bank HELOC                                                                                              488,660.24
  Total Prepetition Liabilities                                                                             6,185,267.08
  Total Long-Term Liabilities                                                                              $6,185,267.08
 Total Liabilities                                                                                         $6,615,908.40
 Equity
  Opening Balance Equity                                                                                      877,561.12
  Owners Equity                                                                                                -51,827.54
  Personal Clothing                                                                                                 -177.51
  Personal Groceries                                                                                           -13,336.72
  Personal Meals                                                                                                 -2,231.42
  Personal Medical Expense                                                                                       -4,980.84




                                      Accrual Basis Thursday, May 20, 202110:14 AM GMT-07:00                              3/4
                              Case 19-05831-LA11                                                                                             Filed 05/24/21                                                             Entered 05/24/21 15:44:38                                  Doc 217                                                    Pg. 35 of
                                                                                                                                                                                                                          49

                                                                                                                   Early American Numismatics/ Dana Linett
                                                                                                                                                                                                                    Balance Sheet
                                                                                                                                                                                                            As of April 30, 2021



                                                                                                                                                                                                                                                                                                                                                                                            TOTAL
     Personal Misc.                                                                                                                                                                                                                                                                                                                                                            -25,722.28
     Transfer from Prepetition Funds                                                                                                                                                                                                                                                                                                                                             32,328.35
     Net Income                                                                                                                                                                                                                                                                                                                                                                    -6,713.41
.   ....................................................................................................   .....    ............. ,......-................................... "'''''"'"'"'""•···· .. ············   .                               ..............................................................................................   ._   ............................................................. .
    Total Equity                                                                                                                                                                                                                                                                                                                                                   $804,899.75
TOTAL LIABILmEs AND EQUITY                                                                                                                                                                                                               . ·····.                                                                                                                $7,420,808.15




                                                                                                                                     Accrual Basis Thursday, May 20, 2021 10:14 AM GMT-07:00                                                                                                                                                                                                       4/4
        Case 19-05831-LA11                Filed 05/24/21          Entered 05/24/21 15:44:38                 Doc 217        Pg. 36 of
                                                                    49

                                                                                                                            Page 13 of 13



                                                           11. QUESTIONNAIRE

1)    Has the debtor-in possessin made any payments on its pre-petition unsecured debt except as have been authorized by the court?

X   No
---Yes             Explain:

2)    Has the debtor-in possession during this reporting period provided compensation or remuneration    to any officers, directors,
      principals, or other insiders without appropriate authorization?

x     No
_ _ _ Yes          Amount, to whom, and for what period?

3)    State what progress was made during the reporting period toward filing a plan of reorganization:
      Debtor's Plan was rejected by the Court, the Debtor and creditor Barbara Linett are in discussions regarding a potential liquidating plan
      using a /iqµidating trust that may be acceptable to both parties. Counsel for Barbara has submitted a draft that
      the Debtor believes is still not approvable. Debtor hopes to resolve remaining issues without an objection.
4)    Describe potential future develpments which may have a significant impact oR the case:
      Outcome of Adversarial Action and Appeal to Supreme Court of California against Barbara Linett.
      Perding status of Covid-19 stay at home orders and economic recession as a result.
      Approval of a liquidating plan with revisions or potential conversion
5}    Attach copies of all Orders granting relief from the automat\c stay thatwere entered during the reporting period.

6)    Did you receive any exempt income this month, which is not set forth in the operating report?

X    No
---Yes.            Please set forth the amounts and the source of the income.




      I, Dana Aaron Unett, declare under penalty of p rjury.~~at I J.ave fully read and underJtood the foregoing

                                                                 l                       ,/
      debtor-in-possession operating report and that e informatiJn contained herein is tru and complete to the
      best of my knowledge.                       ·


       5/21/2021
      Date
                   Case 19-05831-LA11                              Filed 05/24/21                    Entered 05/24/21 15:44:38                            Doc 217              Pg. 37 of
                                                                                                       49
                                                                                                                                                                        Business Statement

                               P.O. Box 1800
                                            nk.                                                                                                                                        Account Number:
                                                                                                                                                                                                        4446
                               Saint Paul, Minnesola 55101-0800                                                                                                                        Statement Period:
                               4614          TRN                               s                    Y       ST01                                                                             Apr 1, 2021
                                                                                                                                                                                                 through
                                                                                                                                                                                            Apr 30, 2021

                                                                                                                                                                                               Page 1 of3
                                I' •rlsl1hltl•1l11 Ilrl I1·" •1I• 1•1I• 1Iti j,1, ,In l1l 1'1' \tr11u ll1
                                000053524 01 AB 0.428 000638803162175 P Y
                                ESTATE OF DANA LINETT EARLY AMERICAN                                                                                                           To Contact U.S. Bank
                                NUMISMATICS
                                DEBTOR IN POSSESSION                                                                                24-Hour Business
                                BANKRUPTCY CASE 19-05831-11 GENERAL ACCT                                                            Solutions:                                           1-800-673-3555
                                PO 80X3507
                                RCHO SANTA FE CA 92067-3507
                                                                                                                                    U.S. Bank accepts Relay Calls
                                                                                                                                    Internet:                                                 usbank.com




""·'"·-+NRGR.M~]J;Q:Nj¥,@:Q1:§Hq;u.~@}KNQW:;l%@Wi#W:i:;)ltmi:ff[1Htlimtlij0;&@r;;H¥:i!@l'%i;tft~W\1i;i:fjtfHi%il1[;:mm~:1;};([{UM;:::frW.~%;flµ.!\\i\\i[{l(lniilr(Miw,Mt;i•;rliWi:\Jl
                  Effective May 10, 2021 the "Your Deposit Account Agreement" booklet will include several updates and may affect your rights.
                  The main updates to note in the revised "Your Deposit Account Agreement" booklet sections and sub sections, include:
                        ..     Multiple sub sections updated with U.S. Bank Mobile App service available
                        "      Section "Authorized Access and Power of Attorney", clarification on owner knowledge of death
                        •      Section "Insufficient Funds and Overdrafts"; sub sections "Our Fees", "Overdraft Handling" and "Requested Return",
                               clarification on the curing of the Extended Overdraft Fee
                        •      Section "Return of Cancelled Checks", updates to the options of how you receive copies of your paid checks in your
                               monthly account statement
                        •      Section S.T.A.R.T. Goals and Rewards {Note that new enrollment discontinued as of November 15, 2015), update in the
                               Reward Card.language
                  Starting May 1oth, you may pick up copies at your local branch, view on usbank.com, or call 800.USBANKS (872.2657) to request
                  copies. If you have any questions, our bankers are available to help at your local branch.You can also call us at U.S. Bank 24-
                  Hour Banking at 800. US BANKS ( 872.2657). We accept relay calls.


      S,!'PV•E.Rtl~]U$1'NE.S,'.$(;Qffi.EQ.'.KtNp.\l1iti !'J!ii{[ifti•;f:::•trr:;m:m'!!@\i)itt;ii~(mU!HitJif[t1timN~ifiW;!i\Nl@@;n[;;:nw.r!Ni•l ~i!\!{jff;[ff\!:tnWlt;!t~.:1itl!')@Ft;r(iff0ntJw¥mi.?pr)(pfjffJ;
      U.S. Bank National Association                                                                                                                        Account Number                            -4446
      Account Summary
                                                   #Items
      Beginning Balance on Apr 1                                   $                      19,687.74
      Customer Deposits                                 1                                  6,438.95
      Other Deposits                                    2                                     901.40
      Card Withdrawals                                  2                                     177.81-
      Other Withdrawals                                 3                                     745.85-
      Checks Paid                                       9                                  7;977:69-
               Ending Balance on Apr 30, 2021                      $                      18,126.74
      Customer Deposits
      Number     Date                         Ref Number                                     Amount
                             Apr-s            8954602383                                   .6,438.95

                                                                                                                       Total Customer Deposits                             $                   6,438.95
      Other Deposits
      Date _, .. _,Desqjpjionof Transaction                                                                                                  Ref Number                                         Amount
      Apr 9 Electronic Deposit                                           From PAYPAL                                                                                       $                     587.40
                     REF=210980141803700NOO                                 PAYPALSD11 TRANSFER 1013069956801



                                                                                                                            Total Other Deposits                          $                      901.40
              Case 19-05831-LA11                      Filed 05/24/21               Entered 05/24/21 15:44:38                          Doc 217             Pg. 38 of
                                                                                     49
                                                         ESTATE OF DANA LINETT EARLY AMERICAN                                                     Business Statement
              [$1bank.                                   NUMISMATICS
                                                         DEBTOR IN POSSESSION
                                                                                                                                                                Account Number:
                                                                                                                                                                              :.4446
                                                         BANKRUPTCY CASE 19-05831-11 GENERAL ACCT
                                                         POBOX3507                                                                                             Statement Period:
                                                         RCHO SANTA FE CA 92067-3507                                                                                 Apr 1, 2021
                                                                                                                                                                         through
                                                                                                                                                                    Apr 30, 2021

                                                                                                                                                                       Page 2of3

S.JU.'r(EJlhBUSIN:es~,:;Gtt."E(tKI-NGi:iiilli11}iau1i~rrmu1@1.fowtii1;imiiiii1liimiii\ll1Biliii1iJ.i.1il!UiifHl~lliiMiii.1~llliliiiit1iit~il~~fllmMWf\l!WMM=@ff!Wif1,1.(Q:~~'1~Nµ.§L)l
U.S. Bank National Association                                                                                                 ·        Account Number "                     1-4446
Card Withdrawals
Card Number: xxxx-xxxx-xxxx-5280
Date         Description of Transaction                                                                                   Ref Number                                     Amount
Apr      5 Debit Purchase - VISA                          On 040321 AMZN.COM/BIL WA                                       3083324067                  $                    49.59-
             AMAZON.COM*VZ020                                REF # 24431061093083324067243
             ***"********5280



~~~--
  ._   ___ - - - ·----· ---- -                                                              Card 5280 Withdrawals Subtotal                            $                  177.81-
                                                                                                        Total Card Withdrawals                        $                  177.81-
Other Withdrawals
Date   Description of Transaction                                                                                         Ref Number                                     Amount
Apr      2 Electronic Withdrawal                          To INTL CAT INS                                                                             $                  721.00-
                REF=2109101747484SONOO                       18414647251NSURANCE A2021 W44BM
Ar,,(114JAnatysls''Servic¥cnarge@'t;,ViN@rsnr-lAMtLmtm,rrnu:rmrn@H@:·'::>T+mntt:t:@.::+>'J';\lM40ooooooott,Mmlm@·...ft ... rn:-.\ ...... LJ.$.;¢.p,___ _
Apr 19 Electronic Withdrawal                              To PAYPAL                                                                                                         9.85-
          REF=21109000479331 ONOO                            PAYPALS1771NST XFER EBAYINCSHIP
                                                                                                       Total Other Withdrawals .                      $                  745.85-
Checks Presented Conventionally
Check       Date     Ref Number                                             Amount          Check                Date              Ref Number                            Amount
1291        Apr 1    89551 03979                                          5,000.00          1295                Apr  5             8056829622                              53.00
1292                Apr 6          8355499810                               300.00          1296                Apr 19             8055794054                             412.50
1293                Apr 5          8055651481                               837.50          1297                Apr 22             8953960198                             649.21
1294                Apr 6          8357251752                               132.47          1301*               Apr 29             8952434543                             525.00
       * Gap in check sequence                                                                 Conventional Checks Paid (8)                           $               7,909.68-
Checks Presented Electronically
Check       Date   Ref Number                                             Amount Description of Transaction                                      Payee
1298        Apr 20                                                         68.01 ARC PYMT                                                        SDG&E
                                                                                                   Electronic Checks Paid (1)                         $                   68.01-

                                                                                                              Total Checks Paid                       $               7,977.69-
Balance Summary
Date                         Ending Balance               Date                          Ending Balance               Date                          Ending Balance
Apr 1                              14,687.74              Apr 8                               19,033.13              Apr 20                               19,300.95
Apr 2                              13,966.74              Apr  9                              19,492.31              Apr 22                               18,651.74
Apr 5                              13,026.65              Apr 14                              19,477.31              Apr 29                               18,126.74
Apr      6                         12,594.18              Apr 19                              19,368.96
       Balances only appear for days reflecting change.



                                     Account Number:                                                                446                           $                        5.00
                                     Account Number:                                                              4453                            $                        5.00
                                     Account Number:                                                            .4461                             $                        5.00
                                     Analysis Service Charge assessed to                                          ~6                              $                       15.00
             Case 19-05831-LA11                              Filed 05/24/21                   Entered 05/24/21 15:44:38                                Doc 217               Pg. 39 of
                                                                                                49
                                                                                                                                                                     Business Statement
               [mbank.    P.O. Box 1800
                                                                                                                                                                                    Account Number:
                                                                                                                                                                                                 4453
                          Saint Paul, Minnesota 55101-0800                                                                                                                          Statement Period:
                          4614          TRN                             s                    Y      ST01                                                                                  Apr 1, 2021
                                                                                                                                                                                              through
                                                                                                                                                                                         Apr 30, 2021

                                                                                                                                                                                             Page 1 of 1
                           ,,,1,11,11•1tl•••l1·''·l1•111•••mrl1•lll''l1111,1t1•••• lll,l11
                                                                                        1

                           000053577 01 AB 0.428 000638803162229 P Y
                           ESTATE OF DANA LINETT EARLY AMERICAN                                                                                                              To Contact U.S. Bank
                           NUMISMATICS
                           DEBTOR IN POSSESSION                                                                                 24-Hour Business
                           BANKRUPTCY CASE# 19-05831-11                                                                         Solutions:                                             1-800-673-3555
                           P0BOX3507
                           RCHO SANTA FE CA 92067-3507
                                                                                                                                U.S. Bank accepts Relay Calls
                                                                                                                                Internet:                                                   usbank.com




            Effective May 10, 2021 the "Your Deposit Account Agreement" booklet will include several updates and may affect your rights.
            The main updates to note in the revised "Your Deposit Account Agreement"· booklet sections and sub sections, include:
                 •    Multiple sub sections updated with U.S. Bank Mobile App service available
                 •    Section "Authorized Access and Power of Attorney'', clarification on owner knowledge of death
                 •    Section "Insufficient Funds and Overdrafts"; sub sections "Our Fees", "Overdraft Handling" and "Requested Return",
                      clarification on the curing of the Extended Overdraft Fee
                 •    Section "Return of Cancelled Checks", updates to the options of how you receive copies of your paid checks in your
                      monthly account statement
                 •    Section S.T.A.R.T. Goals and Rewards (Note that new enrollment discontinued as of November 15, 2015), update in the
                      Reward Card language
            Starting May 10th, you may pick up copies at your local branch, view on usbank.com, or call 800.USBANKS (872.2657) to request
            copies. If you have any questions, our bankers are available to help at your local branch. You can also call us at U.S. Bank 24-
            Hour Banking at 800. USBANKS (872.2657). We accept relay calls.


~tB~§R;i,Q.~~.N]?~~)PfteQKlfq~.c:(;•.it:. .t~•'ilF/·-:~;rJ;;~«•::};J;;;:~};~:·.t:tii};. ;;.::!:;t•. t;~;::;;;;;;J;~;};;:;.:;~;.::0;::i;f.;f;;;;~:t:~;it:;;i:Jijg~\~:;~1~i::K*\td!tt::r4:;::sm.erd/i.ib(;F.Rf¢
u.s. Bank National Association                                                                                                                           Account Number •                        '·M53
Account Summary ·

Beginning Balance on Apr 1                                   $                         100.00
         Ending Balance on Apr 30, 2021
                                                             ---------
                                                             $     100.00
           Case 19-05831-LA11                               Filed 05/24/21                       Entered 05/24/21 15:44:38     Doc 217       Pg. 40 of
                                                                                                   49
                                                                                                                                        Business Statement
             [!!3bank. P.O. Box 1600
                                                                                                                                                 Account Number.
                                                                                                                                                            f4461
                       Saini Paul, Minnesota 55101-0800                                                                                          Statement Period:
                       4614           TRN                                s                      y       ST01                                           Apr 1, 2021
                                                                                                                                                           through
                                                                                                                                                      Apr30,2021

                                                                                                                                                       Page 1 of 1
                        If I• th ul ,I 11f Illll II II hIti dlll II n Im1 II1111 l1 n Ill 1l 111li •I
                       000053579 01 AB 0.428 000638803162231 P Y
                       ESTATE OF DANA LINETI EARLY AMERICAN                                                                                  To Contact U.S. Bank
                       NUMISMATICS
                       DEBTOR IN POSSESSION                                                                      24-Hour Business
                       BANKRUPTCY CASE #19-05831-11 TAX ACCOUNT                                                  Solutions:                        1-800-673-3555
                       POBOX3507
                       RCHO SANTA FE CA 92067-3507
                                                                                                                 U.S. Bank accepts Relay Calls
                                                                                                                 Internet:                            usbank.com




           Effective May 10, 2021 the "Your Deposit Account Agreement" booklet will include several updates and may affect your rights.
           The main updates to note in the revised "Your Deposit Account Agreement" booklet sections and sub sections, include:
                •    Multiple sub sections updated with U.~. Bank Mobile App service available
                .. Section "Authorized Access and Power of Attorney", clarification on owner knowledge of death
                •    Section "Insufficient Funds and Overdrafts"; sub sections "Our Fees", "Overdraft Handling• and "Requested Return",
                     clarification on the curing of the Extended Overdraft Fee
                •    Section "Return of Cancelled Checks", updates to the options of how you receive copies of your paid checks in your
                     monthly account statement
                •    Section S.T.A.R.T. Goals and Rewards (Note that new enrollment discontinued as of November 15, 2015}, update in the
                     Reward Card language
           Starting May 10th, you may pick up copies at your local branch, view on usbank.com, or call 800.USBANKS (872.2657) to request
           copies. If you have any questions. our bankers are available to help at your local branch. You can also call us at U.S. Bank 24-
           Hour Banking at 800.USBANKS (872.2657). We accept relay calls.



U.S. Bank Nafional Associafion                                                                                                  Account Number       - - - · -~61
Account Summary

Beginning Balance on Apr 1                                   $                            100.00
        Ending Balance on Apr 30, 2021 $                                                  100.00
     Case 19-05831-LA11                       Filed 05/24/21               Entered 05/24/21 15:44:38                        Doc 217                Pg. 41 of
                                                                             49


Wells Fargo Everyday Checking
April 30, 2021     111   Page 1 of 8




                                                                                                   Questions?
DANA A LINETI                                                                                      Available by phone 24 hours a day, 7 days a week:
                                                                                                   We accept all relay calls, including 711
DEBTOR IN POSSESSION
CH11 CASE #i 9-05831 (SCA)
                                                                                                     1-800-TO-WELLS p-aoo.869-3557)
PO BOX 3507                                                                                          En espanol: 1-877"727-2932
RANCHO SANTA FE CA 92067-3507

                                                                                                   Online: wellsfargo.com

                                                                                                   Write: Wells Fargo Bank, N.A. (114}
                                                                                                          P.O. Box 6995
                                                                                                          Portland, OR 97228,6995




 You and Wells Fargo                                                                               Account options
 Thank you for being a loyal Wells Fargo customer. We value yourtrust in our                       A check mark in the box indicates you have. these
 company and look forward. to continuing to serve you with your financial needs.                   convenient services with your account(s). Go to
                                                                                                   we/lsfargo.com or call the number above if you have
                                                                                                   questions or if you would like to add new services.

                                                                                                   Online Banking          IZl    Direct Deposit          D
                                                                                                   Online Bill Pay         D      Auto Transfer/Payment   D
                                                                                                   Online Statements       IZl    Overdraft Protection    D
                                                                                                   Mobile Banking          0      Debit Card
                                                                                                   My Spending Report      0      Overdraft Service       0

        IMPORTANT ACCOUNT INFORMATION

The folio~ving dedicated 1ext telephone/telecommunication device for the deat (TTYrTDD) lines are being retired on March 5, 2021:
800-877-4833, 800-419-2265 and 800-60()-4833. Wo accept rolay-assisled calls, including calls from the 711 service. when customers call
any Wells Fargo customer service toll-free phone number. Wells Fargo will continue to provide excellent service to our deaf or hard of
hearing customers and customers with speech disorders.


Statement period activity summary                                                                  Account number:               1670

        Beginning balance on 4/1                                              $5,379.40            DANA A LINETT
                                                                              19,686.88            DEBTOR IN POSSESSION
        Deposits/Additfons
                                                                                                   CH11 CASE#19-05831 (SCA)
        Withdrawals/Subtracllons                                             • 21,660.57
                                                                                                   Cal/tom/a account terms and conditions apply
        Ending balance on 4/30                                               $3,405.71
                                                                                                   For Direct Deposit use
                                                                                                   Routing Number (RTN): 121042882




     (114j
     Sheol Soq =0156295
     Sheet 00001 of 00004
     Case 19-05831-LA11                          Filed 05/24/21                Entered 05/24/21 15:44:38                            Doc 217             Pg. 42 of
                                                                                 49

April 30, 2021      11   Page 2 of 8




Overdraft Protection
This account is not currently covered by Overdraft Protection. If you would like more information regarding Overdraft Protection and eligibility requirements
please call the number listed on your statement or visit your Wells Fargo branch.




Transaction history

                            C/1eck                                                                                  Deposits!         Withdrawals/          Ending daily
        Date              Number Description                                                                        Additions          Subltacfions             balance
       4/1                       Purchase authorized on 03131 Ebay 0'16-06830-01 408-3766151                                                324.49
                                 CA S381090637616363 Card 3462
       411                       Purchase authorized on 03/31 Ebay 0·26-06828-73 408-3766151                                                 277.00
                                 CA $581090639861863 Card 3462
       4/1                       Purchase authorized on 03/31 Ebay 0'24-06841·68 408-3766151                                                  58.86
                                 CA S381090643832074 Card 3462
       4/1                       Purchase authorized on 03/31 Ebay 0'24-06841-68 408-3766151                                                 443.30
                                 CA S381090643832074 Card 3462
       4/1                       Purchase authorized on 03/31 Ebay 0'20-06829·46 408'3766151                                                  29.50
                                 CA S581090645838472 Card 3462
       4/1                       Purchase authorized on 03i31 USPS.Com Clicknshi 800-344-7779                                                 55.50
                                 DC $461090763453563 Card 3462
       4/1                       Purchase authorized on 04/01 Postal Corner Encinitas CA                                                    382.00               3,808.75
                                 P00581091783006459 Card 3462
       4/2                       Purchase Return authorized on 04/01 Seeking Alpha                                    239:00
                                 646-568-7592 NY S621092564987939 Card 3462
       4/2                       Purchase Return authorized on 04/01 Ebay 0'01·06837-29                                 10.00
                                 408-3766151 CA S461091690807944 Carel 3462
        4/2                      Edeposit IN Branch/Store 04/02/21 02:13:34 Pm 3820 Valley                           3,600.00
                                 Centre Dr San Diego CA 3462
        4/2                      Recurring Payment authorized on 03/31 Seeking Alpha                                                        .239.00
                                 646-568-7592 NY S581091231507189 Card 3462
       4/2                       Purchase authorized on 04/01 Google Gsuite_Log 650-2530000                                                   12.00
                                 CA S581091536690420 Card 3462
       4/2                       Purchase authorized on 04i01 Eba\' 0'01-06837·29 408-3766151                                              1,127.88
                                 CA S38i 091615267008 Card 3462
       412                       Purchase authorized on 04/01 CotijasTaco Shop San Diego CA                                                   23.11
                                 $581091680458122 Card 3462
        4/2                      Purchase authorized on 04/01 Google.LLC Gsuite_ 650-2530000                                                  30.00              6,225.76
                                 CA S381091709590488 Card 3462
        4/5                      Purchase Return authorized on 04(02 Ebay 0·01-06837-29                              1,117.88
                                 408·3766151 CA S581092524619579 Card 3462
        4/5                      Purchase authorized on 04/02 Google Gsuite_Evo 650-2530000                                                   12.00
                                 CA S461092385397697 Card 3462
       4/5                       Purchase authorized on 04/02 Ebay 0'04·06841-42 408·3766151                                               1.117,50
                                 CA $581092545341053 Card 3462
       4/5                       Purchase authorized on 04/02 Ebay 0'17-06839·65 408-3766151                                                  90.95
                                 CA S461092556075074 Card 3462
       4/5                       Purchase authorized on 04/02 Ebay 0'24-06851-48 408-3766151                                                350.10
                                 CA S301092571246037 Card 3462
        4/5                      Purchase authorized on 04/02 USPS.Com Clicknshi 800-344-7779                                               209.00
                                     DC S381092738878397 Card 3462
        4/5                          Purchase authorized on 04/02 USPS.Com Clicknshi B00·344-7n9                                              60.70
                                     DC S581092768244780 Card 3462
       A/5                           Purchase authorized on 04/03 Amazon Web Service                                                           4.28
                                     Aws.Amazon.CO WA S581093363335903 Card 3462
        4/5                          Purchase authorized on 04103 Staterbros167 9909 Carmel San                                             166.44
                                     Die510 CA P00381093800669908 Card 3462
        4/5                          Purchase authorized on 04/04 D Z Akins San Diego CA                                                       4.57              5,328.10
                                     S461095098892263 Card 3462
        4/6                          Edeposit IN Branch/Store 04/06/21 11 :22:31 Am 13490 Pacific                   5,000.00                                    l0,328.10
                                     Hi5htands Ranch Pk:'.!}; San Die510 CA 3462
        4/7                          Purchase authorized on 04/03 Fedex 405602985 800-4633339 TN                                            169.54
                                     $381093514396621 Card 3462
    Case 19-05831-LA11                      Filed 05/24/21               Entered 05/24/21 15:44:38            Doc 217         Pg. 43 of
                                                                           49

April 30, 2021    11   Page 3 of 8




Transaction history (continued)

                         C/JeCk                                                                   Deposits/    Withdrawals!     Ending daily
      Date              Number Descnplfon                                                         Addi/ions    Subtrac!ions         balance
      4/7                       RectJrring Payment authorized on 04/05 Eig'Constantcontac                             55.00
                                855-2295506 MA S301096227915838 Card 3462
      417                       Purchase authorized on 04/06 Ebay 0'02-06864-38 408-3766151                          33.51
                                CA S581096713326000 Card 3462
      417                       Purchase authorized on 04/06 Ebay 0·02-06864-38 408·3766151                         743.55
                                CA S581096713326000 Card 3462
      417                       Purchase authorized on 04/06 USPS.Com Clicknshi 800-344-7779                        241.05         9,085.45
                                DC $461096758628665 Card 3462
      4/8                       Purchase authori7.ed on 04/05 Fedex 405872749 800-4633339 TN                         59.69
                                S3131095532626558 Card 3462
      4113                      Purchase authorized on 04/06 Fedex 406064727 800-4633339 TN                          17.25
                                S461096535931912 Card 3462
      4i8                       Purchase authorized on 04/06 Amazon.Com'Fl6L241                                      43.00
                                Amzn.Com/Bill WA S301096638026329 Card 3462
      4/8                       Purchase authorized on 04/07 Ebay 0'12-06867-63 408·3766151                         604.10
                                CA S461097590488036 Card 3462
      4/8                       Purchase authorized on 04/07 Ebay 0'26-06865·63 408-3766151                         207.00
                                CA S381097594994743 Card 3462
      4/8                       Purchase authorized on 04/07 Ebay 0"'14-06867·24 408·3766151                        122.90
                                CA S4610975973133918 Card 3462
      4/8                       Purchase authorized on 04/07 Paypal "Mlmass2006                                      16.00
                                402·935-7733 CA S301097599679166 Card 3462
      418                       Purchase authorized on 04/07 Ebay 0'23-06865-98 408-3766151                          30.99
                                CA S381097602052632 Card 3462
      4/8                       Purchase authorized on 04/07 USPS.Com Clicknshi 800-344·7779                         69.95         7,914.57
                                DC S581097753802646 Card 3462
      4/9                       Purchase authorized on 04/07 Fedex 406169934 800-4633339 TN                          92.01
                                S381097470507577 Card 3462
      4/9                       Purchase authorized on 04/08 USPS.Com Clicknshi 800-344-7779                         16.25
                                DC 8381098641753122 Card 3462
      4/9                       Purchase authorized on 04/08 Sycuan Market El Cajon CA                               38.55         7,767.76
                                P00000000274385258 Card 3462
      4/12                      Purchase authorized on 04/08 Fedex 406276275 800-4633339 TN                          72.74
                                S581098571474317 Card 3462
      4/12                      Purchase authorized on 04/09 Ebay 0"20-06877-43 408-3766151                          47.49
                                CA S381099633338457 Card 3462
      4/12                      Purchase authorized on 04/09 Ebay 0"14-06878-32 408-3766151                         291.32
                                CA S461099636002612 Card 3462
      4112                      Purchase authorized on 04/09 Ebay 0"00-06879-68 408-3766151                          74.71
                                CA S461099638032122 Card 3462
      4/12                      Purchase authorized on 04/09 USPS.Com Clicknshi 800-344-7779                         77.45
                                DC S461099753540629 Card 3462
      4112                      Purchase authorized on 04/10 Costco Gas 110775 Poway CA                              52.39
                                ?00581100861900489 Card 3462
      4112                      Purchase authorized on 04/10 Costco Whse #0775 Poway CA                             291.62         6,860.04
                                P00581101045081594 Card 3462
      4/13                      Recurring Payment authorized on 04/12 Dropbox'8Ygps419Lv                             11.99
                                Dropbox.Com CA S381102756692745 Card 3462
      4113                      Purchase aulhorized on 04/13 Trader Joe's #223 San Diego CA                           9.67         6,838.38
                                P00581103615613552 Card 3462
      4114                      Purchase authorized on 04/1 O Fed ex -406440927 800-4633339 TN                      234.80
                                $461100530625263 Card 3462
      4/14                      Purchase authorized on 04/12 Fedex 406699253 800·4633339 TN                          51.93
                                S301102492505739 Card 3462
      4/14                      Purchase authorized   on 04/13 USPS.Com Cllcl1nshi 800-344-7779                     150.05
                                DC $581103767750362 Card 3462
      4/14                      Purchase auihorized on 04/13 Paypal 'Billiontre 402-935-7733                         13.99        6,387.61
                                CA $581103819697825 Card 3462
      4/15                      Purchase Return authorized on 04/12 Scripps Medicallou San           10.00
                                Diego CA S301102589568593 Card 3462
      4/15                      Purchase Return authorized on 04/12 Scripps Medicallou San           10.00
                                Dle).!O CA S301.102589889590 Card 3462




     Sheol Seq = 0156296
     Sheet 00002 of 00004
    Case 19-05831-LA11                       Filed 05/24/21               Entered 05/24/21 15:44:38             Doc 217           Pg. 44 of
                                                                            49


April 30, 2021   11   Page 4 ot 8




Transaction history (continued)

                         Chock                                                                      Deposits!    Withdrawals/       Ending daily
      Dato             Number Description                                                           Additions    Subtractions           balance
      4/15                       Purctiase authorized on 04/13 Fedex 406882719 800-4633339 TN                          17.25
                                 S461103487981615 Card 3462
      4/15                       Purchase authorized on 04/14 Ebay 0·16-06904-35 408·3766151                           18.00
                                 CA S461104533716391 Card 3462
      4/15                       Purchase authorized on 04/14 Ebay 0·05-06906-82 408-3766151                           95.00
                                 CA $581104575884234 Card 3462
      4/15                       Purchase authorized on 04/14 Ebay 0"05-06906-82 408-3766151                          362.97
                                 CA $581104575884234 Card 3462
      4/15                       Purchase authorized on 04/14 Ebay 0·18-06904-46 408-3766151                          116.00
                                 CA $381104579074722 Card 3462
      4115                       Purchase authorized on 04/14 USPS.Com Clicknshi 800-344-7779                          21.50
                                 DC $461104762337215 Card 3462
      4/15                       Purchase authorized on 04/14 True!iling Court F 855-959·8868 Ml                       21.00           5.755.89
                                 S38i 104798751346 Card 3462
      4/16                       Purchase authorized on 04/14 Fedex 406987223 800-4633339 TN                           77 ..84.
                                 $381104463685989 Card 3462
      4/16                       Recurring Payment authorized on 04/14 Rocketlaw 877-757·                              39.99
                                 WWW.Rocketlaw CA S581104836859751 Card 3462
      4/16                       Recurring Payment authorized on 04/15 Dropbox'Ot53Nqrybn                              11.99
                                 Droebox.Com CA S461105766890221 Card 3462
      4116                       Purchase authorized on 04/15 USPS.Com Clicknshi 800-344-7779                          65.70
                                 DC S581105772929276 Card 3462
      4116                       Purchase authorized on 04/15 Sycuan Market El Cajon CA                                35.20
                                 P00000000675363966 Card 3462
      4/16                       Purchase authorized on 04/16 Staterbros167 9909 Carmel San                           118.29           5.406.88
                                 Dieeo CA P00581107034546377 Card 3462
      4/19                       Purchase authorized on 04/15 Fedex 407095778 800-4633339 TN                           26.09
                                 S301105470949789 Card 3462
      4/19                       Recurring Payment authorized on 04/15 Adobe Creative Clo                              52.99
                                 408-536-6000 CA S301105644661032 Card 3462
      4/19                       Purchase authorized on 04/16 Ebay 0'16-06915-01 408-3766151                          105.20
                                 CA S581106530626897 Card 3462
      4/19                       Purchase authorized on 04/16 Ebay 0'19-06914-93 408·3766151                           68.00
                                 CA 8461106580215357 Card 3462
      4/19                       Purchase authorized on 04/16 Paypal ·Krislinhas 402·935-7733                          22.79
                                 CA $581106581831101 Card 3462
      4/19                       Purchase authorized on 04/16 Sp • Universilyarc Httpsuniversi CT                     301.92
                                 S381106596347464 Card 3462
      4i19                       Purchase authorized on 04/17 Fedex 407257951 800-4633339 TN                          252.38
                                 S381107494837541 Card 3462
      4/19                       Purchase authorized on 04117 Ebay 0'15-06921-19 408-3766151                        1,460.00
                                 CA S461107709079379 Card 3462
      4/19                       Recurring Paymeni authorized on 04/17 Dropbox 8Vrbhv4Jzq                              11.99
                                 141-56576933 CA S581108128078549 Card 3462
      4/19                       Purchase authorized on 04/19 Donutopolis Poway CA                                      8.67
                                 P00000000777605645 Card 3462
      4/19                       Purchase authorized on 04/19 Midas Poway Poway CA                                     26.69
                                 P00000000835532248 Card 3462
      4/19                       Purchase authorized on 0411 O Postal Corner Encinitas CA                              57.60
                                 P00461109691245373 Card 3462
      4/19                       Purchase authorized en 04/19 Midas Poway Poway CA                                     32.53
                                 POOOOOOOD537684822 Card 3462
      4/19                       Purchase authorized en 04/19 Costco Whse #0775 Poway CA                              125.59          2,854.44
                                 P00581109855227436 Card 3462
      4120                       Purchase authorized en 04119 Ebay 0"03-06932·81 408-3766151                          180.00
                                 CA $581109612499695 Card 3462
      4/20                       Purchase authorized an 04/19 The UPS Store 5396 612·3324117                           79.83          2,594.61
                                 MN S461109623039909 Card 3462
      4121                       Edepasil IN Branch/Store 04121/21 09:40:48 Am 13490 Pacttic        3,700.00
                                 Hiohlands Ranch Pkwy San Diego CA 3462
      4121                       Purchase aulharized on 04/19 Fedex 407515123 800·4633339 TN                           73.96
                                 8581109499927244 Card 3462
    Case 19-05831-LA11                           Filed 05/24/21            Entered 05/24/21 15:44:38            Doc 217         Pg. 45 of
                                                                             49


April 30, 2021     • Page 5 of 8




Transaction h;story (continued)

                             Check                                                                  Deposits!    Withdrawals/     Ending daily
      Dale                  Number Description                                                      Additions    Subtractions         balance
      4/21                          Purchase authorized on 04120 Liveauc\ioneers.CO 8886002437                        500.00
                                    NY $381110566549102 Card 3462
      4/21                          Purchase authorized on 04/20 Ebay 0"06-06937-79 408,3766151                       231.00
                                    CA S301110571314543 Card 3462
      4/21                          Purchase authorized on 04/20 Ebay 0"17-06936-06 408-3766151                        79.00
                                    CA S581110573474440 Card 3462
      4/21                          Purchase authorized on 04120 Paypal ·Frangia60 402-935-7733                       106.00
                                    CA S381110575641368 Card 3462
      4121                          Purchase authorized 011 04120 Ebay 0·11-06937-12 408-3766151                      251.50
                                    CA $581110586592020 Card 3462
      4/21                          Purchase authorized on 04/20 USPS.Com Clicknshi 800-344-7779                      146.85         4,906.30
                                    DC S581110786583871 Card 3462
      4/22                          Purchase authorized on 04/20 Fedex 407696374 800-4633339 TN                        46.76
                                    S5811 l0508410175 Card 3462
      4/22                          Purchase authorized on 04/21 Thomaston Place Au Thomaston                          41.00
                                    ME $581111565263438 Card 3462
      4/22                          Purchase authorized on 04/21 Shipping Saini-Aue Httpsshipping                      34.76
                                    IN $301111570346564 Card 346.2
      4/22                          Purchase authorized on 04121 Leland!ittl 919·644-1243 NC                           20.00
                                    $301111636392888 Card 3462
      4/22                          Purchase authorized on 04/21 USPS.Com Clicknshi 800-344-7779                       63.85
                                    DC S38111 1728026332 Card 3462
      4122                          Purchase authorized an 04122 Sycuan Market El Cajon CA                             31.85         4,668.08
                                    P00000000179825333 Card 3462
      4/23                          Recurring Payment authorized on 04/22 Dnh'Godaddy.Com                              19.99
                                    480-5058855AlS461112531383852 Card 3462
      4/23                          Purchase authorized on 04/22 Ebay 0'20-06946-72 408-3766151                        81.00
                                    CA S3B111263S496399 Card 3462
      4/23                          Purchase authorized on 04/22 Ebay 0'08·06948-31 408·3766151                        37.76
                                    CA S4611126•l3465182 Card 3462
      4/23                          Purchase authorized on 04/22 Eba}' 0'08-06948,31 408-3766151                       66.55
                                    CA $461112643465182 Card 3462
      4/23                          Purchase authorized on 04/22 Ebay 0"18-06947-80 408·3766151                        78.89        4,383.89
                                    CA $461112719745348 Card 3462
      4/26                          Edeposit IN Branch/Store 04/26/21 11 :27:01 Am 13490 Pacific    3,000.00
                                    Hi9hlands Ranch Pk!'!}'. San Die510 CA 3462
      4/26                          Purchase authorized on 04/21 Fedex 407797823 800-4633339 TN                        32;91
                                    $301111471229278 Card 3462
      4/26                          Purchase authorized or, 04/22 Fedex 407902247 800-4633339 TN                       17.25
                                    $301112469246677 Card 3462
      4/26                          Purchase authorized on 04123 Ebay.Com/CC 888-149-3229 CA                          570.83
                                    S461113549047584 Card 3462
      4/26                          Purchase authorized on 04/23 Ebay 0·14-06952-26 408-3766151                       142.69
                                    CA S301113608016463 Card 3462
      4/26                          Purchase authorized on·o4/23 PY 'Willow Auction 862-8955700                       384.00
                                    NJ S581113627292716 Card 3462
      4/26                          Purchase authorized on 04/23 Ebay 0'25-06950-90 408-3766151                        79.90
                                    CA S301113635494014 Card 3462
      4/26                          Purchase authorized on 04/23 Ebay 0·06-06953-90 408-3766151                       340.01
                                    CA $581113637831346 Card 3462
      4/26                          Purchase authorized on 04/23 Ebay 0·25-06950-93 408-3766151                       244.00
                                    CA S381113639566560 Card 3462
      4/26                          Purchase authorized on 04/23 USPS.Com Clicknshi 800-344-7779                       14.65
                                    DC S581113753692019 Card 3462
      4/26                          Purchase authorized on 04/23 Sq ·Yanon Volcani, 877-417-4551                      300.00
                                    CA $301113824857429 Card 3462
      4/26                          Purchasa authorized on 04/23 Paypal •continenta 402-935-7733                       37.95
                                    CA S301114002274990 Card 3462
      4/26                          Purchase authorized on 04/23 Sycuan Market Et Cajon CA                             22.20
                                    P00000000377301403 Card 3462
      4/26                          Purchase authorized on 04/24 Fedex 408061187 800·4633339 TN                       472.72
                                    S461114496005780 Card 3462




     Sheel Seq= 015629i
     Sheol 00003 of 00004
     Case 19-05831-LA11                          Filed 05/24/21                      Entered 05/24/21 15:44:38                             Doc 217          Pg. 46 of
                                                                                       49

April 30. 2021      m Page 6 of 8




Transaction history (continued)

                            Check                                                                                           Deposits!       Withdrawals!         Ending daily
       Date              Number Description                                                                                 Addi/ions       Subtractions             balance
       4/26                         Purchase authorized on 04/24 The Original Panca 760-9431939                                                   42.82
                                    CA S461114741013307 Card 3462
       4/26                         Purchase authorized on 04/24 Flora Bar Amd Kite San Diego CA                                                  52.26
                                    S38i 115166220635 Card 3462
       4/26                         Purchase authorized on 04/25 7-Eleven San Diego CA                                                            31.60
                                    P00000000282991383 Card 3462
       4/26                         Purchase authorized on 04/25 Vons #2119 San Diego CA                                                          48.87
                                    P00301115630673849 Card 3462
       4/26                         Cash eWithdrawal in Branch/Store 04/26/2021 11:27 Am 13490                                                   125.00             4.424.23
                                    Pacific Hiohlands Ranch Pkwy San Dieoo CA 3462
       4/28                         Edeposlt IN Branch/Store 04i2S/21 02:28:34 Pm 13490 Pacific                             3,000.00
                                    Highlands Ranch Pkwy San Dieoo CA 3462
       4/28                         Recurring Payment authorized on 04/27 lnt"Ouickbooks Onl                                                      28.00
                                    800-446·8848 CA S581117492502851 Card 3462
       4/28                         Purchase authorized on 04i27 Paypal 'Cjg1366 Eb 402-935·7733                                                 304.95
                                    CA S581117566768995 Card 3462
       4/28                         Purchase authorized on 04/27 Ebay 0·27-06970-73 408-3766151                                                   57.00
                                    CA S581117570463164 Card3462
       4/28                         Purchase authorized on 04/27 Ebay 0·27-06970-74 408-3766151                                                  153.83
                                    CA S581117570463164 Card 3462
       4/28                         Purchase authorized on 04127 Ebay 0·01-06974-72 408-3766151                                                  221.50
                                    CA S561117573460165 Card 3462
       4/28                         Purchase authorized on 04/27 Ebay 0·0·1-06974-73 408-3766151                                                 112.00
                                    CA S581117575403353 Card 3462
       4/28                         Purchase authorized on 04/27 Ebay 0'18-06972-28 408-3766151                                                  540.00
                                    CA S581117577527460 Card 3462
       4/28                         Purchase authorized on 04/27 USPS.Com Clicknshi 800-344-7779                                                   7,95
                                    DC $301117662581410 Card 3462
       4/28                         Recuiring Payment authorized on 04/27 Google -Youtune Tv                                                      64.99
                                    855·836-3987 CA S581117777057930 Card 3462
       4/28                         Purchase authorized on 04/28 Von.s #2119 San Diego CA                                                         15.74             5,918.27
                                    P00461118834263032 Card 3462
       4/29                         Purchase authorized on 04/26 Fedex 408315767 800-4633339 TN                                                  174.47
                                    S581116502798996 Card3462
       4/29                         Purchase authorized on 04/27 Apple.ComiUS 800--676-2775 CA                                                 1,507.42
                                    S301117710540498 Card 3462
       4/29                         Purchase authorized on 04/27 Amazon.Com'Au5Qz6C                                                               39.86
                                    Amzn.Com/Bill WA S381118005686788 Card 3462
       4/29                         Purchase authorized on 04128 Paypal ·wmawtran 402-935-7733                                                    30.00
                                    CA S581118564500496 Card 3462
       4/29                         Purchase authorized on 04/29 Costco Gas #0462 Carlsbad CA                                                     29.75            4.136.77
                                    P00461119599500004 Card 3462
       4/30                         Purchase authorized on 04/28 Fedex 408595314 800-4633339 TN                                                   31.06
                                    S581118462354457 Card 3462
       4/30                         Purchase authorized on 04/29 Pitney Bowes Pbp 844·256-6444                                                   700.00            3.405.71
                                    CT S381119703585307 Card 3462
       Ending balance on 4/30                                                                                                                                      3;405.71
       Totals                                                                                                            $19,686.88         $21,660.57

       The.l:nding Daily Balance does not re/feet any pending witlldrowals or holds 011 deposited funds Illa/ may have been outstanding on your ac:count when your
       transactions posted. ti you had insuflicient available funds when a transaction posted, fees may have been assessed.


Monthly service fee summary

For a complete list of lees and detailed account Information, see the disclosures applicable to your account or talk lo a banker. Go lo we!lsfargo.com/leefaq for a
link to these documents, and answers to common monthly service lee questions.


       Fee period 04/01/2021 - 04/30/2021                                                            Standard monthly service fee $10.00   ___       You paid ..SO.OO __ _

       The bank has waived the lee forthisJee_period.      ...................- ........· - - - · - - - - - - - ·
     Case 19-05831-LA11                      Filed 05/24/21               Entered 05/24/21 15:44:38                         Doc 217        Pg. 47 of
                                                                            49


April 30, 202i m Page 7 of 8




Monthly service tee summary (continued)
       How to avoid the monthly servlce fee                                                            Minimum required              This fee period
       Have any ONE of !he following account requirements
           Minimum daily balance                                                                                  $500.00                 $2,594.61 I!]
           Total amount of qualifying direC1 deposits                                                             $500.00                     so.oo D
           Age of primary account owner                                                                            i7 ·24                              D
           The fee is waived when the account is linked to a Wells Fargo Campus ATM or
           Campus Debit Card




        IMPORTANT ACCOUNT INFORMATION

Can we reach you when it's really important?

Don't miss suspicious-activity alerts and critical account information. Please make sure your contact information is current by:
- Signing on to wellsfargo.com or the Wells Fargo Mobile" app and navigating fo the Update Contact Information page via My Profile
• Contacting the phone number at the !op of your statement
- Visiting a branch




      Sl!eel Seq= 01ss2ss
      Sheet 00004.of 00004
 Case 19-05831-LA11          Filed 05/24/21      Entered 05/24/21 15:44:38            Doc 217      Pg. 48 of
                                                   49



 1   John L. Smaha, Esq. Bar No. 95855
     Gustavo E. Bravo, Esq. Bar No. 218752
 2   SMAHA LAW GROUP APC
     2398 San Diego Avenue
 3   San Diego, California 92110
     (619) 688-1557 Telephone
 4   (619) 688-1558 Facsimile
     Attorneys for Debtor, Dana Aaron Linett
 5
                                    UNITED STATES BANKRUPTCY COURT
 6                                  SOUTHERN DISTRICT OF CALIFORNIA

 7    PROOF OF SERVICE                                     Case No. 19-05831-LAl 1
 8                                                         In re Dana Aaron Linett
 9
            I am employed in the City of San Diego, California. I am over the age of 18 and not a party to the
1O within action. My business address is 2398 San Diego Avenue, San Diego CA 92110.
11          On May 24, 2021, I caused to be served the following document(s) described as:

12          1.       DEBTORS-IN-POSSESSION'S MONTHLY OPERATING REPORT FOR THE
                     MONTH OF APRIL 2021
13
      U.S. TRUSTEE
14    Department of Justice
      880 Front Street, Ste. 3230
15    San Diego, CA 92101
16
     [X]    (BY MAIL) I served the individual named by placing the documents in a sealed envelope. I then
17          placed it for collection and mailing with the United States Postal Service this same day, at my address
            shown above, following ordinary business practice.
18
     [X]    (To Be Served by the Court via Notice of Electronic Filing ("NEF")). Under controlling Local
19          Bankruptcy Rules(s) ("LBR"), the document(s) listed above will be served by the courtviaNEF and
            hyperlink to the document. On May 24, 2021, I checked the CM/ECF docket for this bankruptcy case
20          or adversary proceeding and determined that the following person( s) are on the Electronic Mail Notice
            List to receive NEF transmission at the e-mail address(es) indicated and/or as checked below:
21
            Gustavo E. Bravo:        gbravo@smaha.com
22          Michael D. Breslauer:    mbreslauer@swsslaw.com, wyones@swsslaw.com
            Theron S Covey:          TheronCovey@gmail.com, sferry@raslg.com
23          Sean C Ferry:            sferry@raslg.com, bkyecf@rasflaw.com;sferry@ecf.courtdrive.com
            Thomas B. Gorrill:       tom@gorillalaw.com, r5343l@notify.bestcase.com
24          Michael Koch:            MLKoch@live.com, lblaw7@gmail.com; r4051 l@notify. bes tease.com
            Byron B. Mauss:          bmauss@swlaw.com, idelgado@swlaw.com
25          David Ortiz:             david.a.ortiz@usdoj.gov,
                                     USTP.REGION15@USDOJ.GOV;tiffany.I.carroll@usdoj.gov;abram.
26                                   s.feuerstein@usdoj.gov
27
28




                                                          1
 Case 19-05831-LA11         Filed 05/24/21       Entered 05/24/21 15:44:38           Doc 217       Pg. 49 of
                                                   49



 1          John Smaha:              jsmaha@smaha.com,
                                     gbravo@smaha.com;mdawson@smaha.com;jteague@smaha.com
 2          U.S. Trustee:            ustp.regionl5@usdoj.gov

 3
            I declare under penalty of perjury under the laws of the State of California that the foregoing is
 4 true and correct. Executed on May 24, 2021, San Diego, California.
                                                                                             .,
 5
 6                                                            Isl Ame/da M Dawsod-
                                                                Amelda M. Dawson        ~
                                                                                            l)cw..Lfff!t(
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28




                                                          2
